Exhibit 10.l

ALLTEL CORPORATION
PROFIT-SHARING PLAN
(January 1, 2002 Restatement)

TABLE OF CONTENTS

 
Page
ARTICLE I DEFINITIONS
2


  1.01 Authorized Leave of Absence
2
  1.02 Beneficiary
2
  1.03 Board of Directors
2
  1.04 Break in Service
2
  1.05 Code
2
  1.06 Company
2
  1.07 Compensation
3
  1.08 Computation Period
3
  1.09 Controlled Group
4
  1.10 Early Retirement
4
  1.11 Effective Date
4
  1.12 Eligible Employee
4
  1.13 Employee
5
  1.14 Employer
5
  1.15 Employer Contribution
5
  1.16 Employment Commencement Date
5
  1.17 ERISA
6
  1.18 Forfeiture
6
  1.19 Guaranteed Principal Investment Fund
6
  1.20 Reserved
6
  1.21 Hour of Service
6
  1.22 Investment Fund A
6
  1.23 Reserved
6
  1.24 Reserved
6
  1.25 Normal Retirement Age
6
  1.26 Normal Retirement
6
  1.27 Participant
6
  1.28 Plan
7
  1.29 Plan Administrator
7
  1.30 Plan Year
7
  1.31 Prior Plan
7
  1.32 Reemployment Commencement Date
7
  1.33 Region
7
  1.34 Separate Account
7
  1.35 Spouse
7
  1.36 Sub-Account
7
  1.37 Termination of Employment
8
  1.38 Total and Permanent Disability
8
  1.39 Trust
8
  1.40 Trust Agreement
8
  1.41 Trustee
8
  1.42 Trust Fund
8
  1.43 Valuation Date
9
  1.44 Year of Eligibility Service
9
  1.45 Year of Participation
9
  1.46 Year of Service
9
  1.47 Year of Vesting Service
9


ARTICLE II ADMINISTRATION
10


  2.01 Plan Administrator
10
  2.02 Allocation of Authority and Responsibility Among Named Fiduciaries
10
  2.03 Rights, Powers and Duties of the Plan Administrator
10
  2.04 Discharge of Duties
11
  2.05 Indemnification
12
  2.06 Compensation and Expenses
12
  2.07 Committee
12
  2.08 Administrative Expenses
13


ARTICLE III GENERAL PROVISIONS
14


  3.01 Adoption of the Plan by Other Employers
14
  3.02 No Contract of Employment
14
  3.03 Restrictions Upon Assignments and Creditor's Claims
14
  3.04 Facility of Payment
15
  3.05 Restriction of Claims Against Trust
15
  3.06 Benefits Payable from Trust
15
  3.07 Merger and Transfer of Assets or Liabilities
15
  3.08 Applicable Law
16
  3.09 Reversion of Employer Contributions
16
  3.10 Qualified Military Service Rights
16


ARTICLE IV CLAIMS PROCEDURES
17


  4.01 Claim for Benefits
17
  4.02 Review
17


ARTICLE V AMENDMENT AND TERMINATION
19


  5.01 Amendment and Termination of the Plan
19
  5.02 Procedure Upon Termination
19
  5.03 Non-Forfeitability Upon Termination of Plan
20
  5.04 Reorganization
20
  5.05 Withdrawal of an Employer
20


ARTICLE VI TRUST AGREEMENT AND TRUST FUND
21


  6.01 Trust Agreement and Trust Fund
21

 

(ii)


 

  6.02 Irrevocability
21
  6.03 Benefits Payable Only from Trust Fund
21
  6.04 Optional Provision for Benefits
21
  6.05 Commingling Authorized
21




ARTICLE VII LIMITATION ON CONTRIBUTIONS
21


  7.01 Definitions
23
  7.02 Limitations on Crediting of Contributions and Forfeitures
24
  7.03 Coverage Under Other Qualified Defined Contribution Plan
25
  7.04 Coverage Under Qualified Defined Benefit Plan
25
  7.05 Scope of Limitations
26


ARTICLE VIII TOP-HEAVY PROVISIONS
27


  8.01 Definitions
27
  8.02 Applicability
29
  8.03 Minimum Employer Contribution
29
  8.04 Coordination with Other Plans
30
  8.05 Adjustments to Section 415 Limitations
30
  8.06 Accelerated Vesting
30
  8.07 EGTRAA Provision
30


ARTICLE IX SERVICE
33


  9.01 Crediting of Hours of Service
33
  9.02 Limitations on Crediting of Hours of Service
34
  9.03 Department of Labor Rules
35
  9.04 Years of Eligibility Service
35
  9.05 Years of Vesting Service
36
  9.06 Vesting Following Break in Service
39


ARTICLE X ELIGIBILITY AND PARTICIPATION
40


  10.01 Eligibility
40
  10.02 Termination and Rehiring
40
  10.03 Duration of Participation
41


ARTICLE XI INVESTMENT FUNDS, ACCOUNTING, AND SEPARATE ACCOUNTS
42


  11.01 Composition of Trust Fund
42
  11.02 Election to Transfer to Guaranteed Principal Investment Fund
43
  11.03 Allocation of Earnings or Losses to Separate Accounts
43
  11.04 Separate Accounts
44
  11.05 Sub-Accounts
44

 

(iii)


ARTICLE XII VOLUNTARY CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS
45


  12.01 No Voluntary Contributions
45
  12.02 No Rollover Contributions
45


ARTICLE XIII EMPLOYER CONTRIBUTIONS AND ALLOCATIONS
46


  13.01 Employer Contributions
46
  13.02 Timing of Employer Contributions
46
  13.03 Allocation of Forfeitures
46
  13.04 Eligibility For and Allocation of Employer Contributions
47
  13.05 Employer Contributions for Certain Employees
47


ARTICLE XIV BENEFITS AND DISTRIBUTIONS
48


  14.01 Vested Termination of Employment
48
  14.02 Death
48
  14.03 Administrative Powers Relating to Payments
48
  14.04 Reemployment
48


ARTICLE XV FORMS OF PAYMENT
50


  15.01 Method of Distribution to Participants
50
  15.02 Method of Distribution to Beneficiaries
51
  15.03 Provisions Pursuant to Sections 401(a)(9), 401(a)(14), and 411(a)(11) of
the Code 52 15.04 Small Benefit Cash-Out
52
  15.04 Small Benefit Cash-Out
54
  15.05 Notice Regarding Distributions
55
  15.06 Direct Rollover Requirements
55
  15.07 Valuation and Timing of Distribution
57
  15.08 Form of Election
57
  15.09 Prior Plans
57


ARTICLE XVI VESTING AND FORFEITURES
58


  16.01 Full Vesting
58
  16.02 Vesting Schedule
58
  16.03 Forfeitures
59
  16.04 Restoration of Certain Forfeitures on Reemployment
60
  16.05 Vesting Following Certain Distributions
60
  16.06 Election of Former Vesting Schedule
61


ARTICLE XVII BENEFICIARIES
62


  17.01 Designation of Beneficiary
62
  17.02 Spousal Consent Requirements
62
  17.03 No Beneficiary
62
  17.04 Reliance
63


(iv)


 

ARTICLE XVIII LOANS
64


  18.01 No Loans
64


ARTICLE XIX IN-SERVICE WITHDRAWALS
65


  19.01 No In-Service Withdrawals
65


ARTICLE XX MERGER OF CERTAIN PLANS INTO THE PLAN
66


  20.01 In General
66
  20.02 Merger of Allied Telephone Company Profit Sharing Plan
66
  20.03 Merger of Profit Sharing Plan for Employees of Systematics Information
Services, Inc. and Participating Affiliates
67


ARTICLE XXI TRANSFER OF BENEFITS WITH RESPECT TO CERTAIN EMPLOYEES WHOSE
EMPLOYMENT TRANSFERS TO CITIZENS UTILITIES COMPANY OR ONE OF ITS AFFILIATES
69


  21.01 Definitions
69
  21.02 Transfer of Assets
70
  21.03 Benefit Payments After an Effective Date but Prior to the Transfer of
Assets
70
  21.04 Cessation of Participation
70
  21.05 Vested Interest of Transfer Employees
70
  21.06 Plan Continuing
70
  21.07 Overriding Provisions
71


ARTICLE XXII EXTENSION OF COVERAGE TO CERTAIN EMPLOYEES
72


  22.01 Extension of Coverage to Certain Georgia Exchange Employees
72
  22.02 Extension of Coverage to Certain Ohio Employees
72
  22.03 Extension of Coverage to Certain Georgia Exchange Employees
72
  22.04 Extension of Coverage to Certain Kentucky Employees
73
  22.05 Extension of Coverage to Certain Alabama Employees
73


ARTICLE XXIII SPECIAL PROVISIONS AND EFFECTIVE DATES
74


  23.01 General
74
  23.02 Specific Effective Date Provisions
74
  23.03 Law Change Effective Dates
75
  23.04 GUST Effective Dates
75
  23.05 EGTRAA Effective Dates
75

(v)


ALLTEL CORPORATION
PROFIT-SHARING PLAN
(January 1, 2002 Restatement)

PREAMBLE

The ALLTEL Corporation Profit-Sharing Plan, originally effective as of January
1, 1988, was amended and restated effective as of January 1, 1994, and was
thereafter amended on several occasions. The Plan is hereby amended and restated
in its entirety, effective as herein set forth. The Plan is intended to qualify
as a profit-sharing plan for all purposes of the Code, ERISA, and any other
relevant purpose, notwithstanding that contributions may or may not be made
without regard to current or accumulated profits of the employer and without
regard to whether contributions may or may not be discretionary. The Plan is
maintained for the exclusive benefit of eligible employees and their
beneficiaries.

ARTICLE I
DEFINITIONS

Whenever used herein with the initial letter capitalized, the following words
and phrases shall have the following meanings unless a different meaning is
plainly required by the context. For purposes of construction of the Plan, the
masculine term shall include the feminine and the singular shall include the
plural in all cases in which they could thus be applied.

1.01 Authorized Leave of Absence

Any absence from regular employment authorized or excused by the Employer under
its standard personnel practices, provided that all persons under similar
circumstances shall be treated alike in the granting of such Authorized Leaves
of Absence.

1.02 Beneficiary

The person or persons entitled under the provisions of the Plan to receive
distribution hereunder in the event the Participant dies before receiving
distribution of his entire vested interest under the Plan.

1.03 Board of Directors

The Board of Directors of the Company.

1.04 Break in Service

A Computation Period during which an Employee does not complete more than 500
Hours of Service.

1.05 Code

The Internal Revenue Code of 1986, as amended from time to time. Reference to a
section of the Code includes such section and any comparable section or sections
of any future legislation that amends, supplements, or supersedes such section.

1.06 Company

ALLTEL Corporation, a Delaware Corporation, its corporate successors, and the
surviving corporation resulting from any merger of ALLTEL Corporation with any
other corporation or corporations.

 

2

1.07 Compensation

The amount paid by the Employer during the Plan Year directly to the Employee,
including basic wages, cash bonuses, overtime compensation, commissions, shift
differentials, in-charge premiums, any amount the payment of which is deferred
under the ALLTEL Corporation Executive Deferred Compensation Plan, the ALLTEL
Corporation Performance Incentive Compensation Plan, the ALLTEL Corporation
Long-Term Performance Incentive Plan, or the ALLTEL Corporation 1998 Management
Deferred Compensation Plan, but excluding any other forms of additional
compensation and further excluding non-wage taxable fringe benefits.
Compensation which a Participant elects to defer under the above-specified plans
shall, for purposes of the Plan, be credited to the Participant as compensation
during the period when such deferred amounts would have been paid (in the
absence of the deferral election) rather than during the period when such
deferred amounts are earned or actually paid. Compensation shall be determined
without regard to any compensation reduction pursuant to an arrangement under a
"cafeteria plan" as defined in Section 125 of the Code or pursuant to a
"qualified cash or deferred arrangement" as defined in Section 401(k) of the
Code.

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for a Plan Year exceed the dollar limitation under Section
401(a)(17)(A) of the Code, subject to adjustment annually as provided in Section
401(a)(17)(B) and Section 415(d) of the Code. If the compensation of a
Participant is determined over a period of time that contains fewer than 12
calendar months, then the annual compensation limitation described above shall
be adjusted with respect to that Participant by multiplying the annual
compensation limitation in effect for the Plan Year by a fraction the numerator
of which is the number of full months in the period and the denominator of which
is 12.

1.08 Computation Period

For purposes of determining an Employee's Years of Eligibility Service, a
Computation Period means (i) the 12-consecutive-month period beginning on his
Employment Commencement Date, and (ii) each Plan Year beginning after his
Employment Commencement Date. 

For purposes of determining an Employee's Years of Vesting Service, a
Computation Period means each Plan Year, commencing with the Plan Year in which
occurs his Employment Commencement Date. 

For purposes of determining a Participant's Years of Participation, a
Computation Period means each Plan Year.

 

3

 

1.09 Controlled Group

An Employer and any and all other corporations, trades, businesses, or
organizations, the employees of which together with the employees of the
Employer are required, pursuant to the applicable provisions of Section 414(b),
(c), or (m) of the Code, to be treated as if they were employed by a single
employer.

1.10 Early Retirement

A Participant's Termination of Employment, other than by reason of death or
Total and Permanent Disability, before his Normal Retirement Age but following
his attainment of age 55 and completion of 20 Years of Vesting Service or his
attainment of age 60 and completion of 15 Years of Vesting Service.

1.11 Effective Date

The Plan was originally effective as of January 1, 1988.

1.12 Eligible Employee

(a) Each Employee of the Employer, except

(1) an Employee covered by a collective bargaining agreement between an Employer
and a representative of such Employee that does not specifically provide for
coverage under the Plan; provided, however, that if an Employee ceases to be
covered by a collective bargaining agreement (other than by a transfer of
employment), such an Employee shall not become an Eligible Employee unless
coverage under the Plan is specifically extended to such an Employee by an
amendment to the Plan,

(2) any person who is a nonresident alien and who receives no earned income
(within the meaning of Section 911(b) of the Code) from the Employer that
constitutes income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code),

(3) a leased employee (as hereinafter defined),

(4) any person whose compensation from the Employer is not regularly stated
compensation on a salaried or hourly wage basis, or

(5) any person who is not treated by the Employer as an employee for purposes of
Section 3401 of the Code (without regard to any determination other than by the
Employer that such person is or

4

 

is not an employee for purposes of Section 3401 of the Code), without regard to
any retroactive treatment by the Employer of such person as an employee for
purposes of Section 3401 of the Code.

 

(b) In determining eligibility of an Employee described on Appendix A, the terms
of Appendix A shall apply.

1.13 Employee

A person employed (as a common law employee) by the Controlled Group. "Employee"
shall include any "leased employee" (as hereinafter defined); provided, however,
contributions or benefits provided by the leasing organization which are
attributable to services performed for the Employer shall be treated as provided
by the Employer. The term "leased employee" means any person who, pursuant to an
agreement between the Employer and any other person ("leasing organization"),
has performed services for the Employer (or for the Employer and related persons
determined in accordance with Section 414(n)(6) of the Internal Revenue Code) on
a substantially full-time basis for a period of at least one year, if such
services are performed under the primary direction and control of the recipient.
Notwithstanding the foregoing, a leased employee shall not be considered an
Employee for any Plan Year if such leased employees constitute less than 20% of
the number of the Employer's Nonhighly Compensated Employees within the meaning
of Section 414(n)(5)(C)(ii) of the Code and if during such Plan Year the leased
employee is covered by a plan described in Section 414(n)(5)(B) of the Code. A
leased employee is not eligible to participate in the Plan unless he actually
becomes an Employee (and an Eligible Employee) without regard to this paragraph.

1.14 Employer

The Company and any other member of the Controlled Group adopting the Plan
pursuant to Section 3.01 or any corresponding predecessor provision of the Plan.

1.15 Employer Contribution

An Employer profit-sharing contribution made pursuant to Section 13.01.

1.16 Employment Commencement Date

The date on which an Employee first performs an Hour of Service for the Employer
or any other member of the Controlled Group.

 

5

1.17 ERISA

The Employee Retirement Income Security Act of 1974, as the same has been and
may be amended from time to time. Reference to a section of ERISA includes such
section and any comparable section or sections of any future legislation that
amends, supplements, or supersedes such section.

1.18 Forfeiture

The non-vested portion of a Participant's Separate Account that is forfeited
pursuant to Section 16.03.

1.19 Guaranteed Principal Investment Fund

An investment fund described in Section 11.01.

1.20 Reserved

1.21 Hour of Service

Each hour, if any, that may be credited to a person in accordance with the
provisions of Article IX.

1.22 Investment Fund A

An investment fund described in Section 11.01.

1.23 Reserved

1.24 Reserved

1.25 Normal Retirement Age

The date an Employee attains age 65.

1.26 Normal Retirement

A Participant's Termination of Employment, other than by reason of death or
Total and Permanent Disability, on or after he attains his Normal Retirement
Age.

1.27 Participant

A person who fulfills the eligibility requirements as provided in the Plan to
become a Participant and who continues to qualify as a Participant in accordance
with the Plan's provisions.

6

 

1.28 Plan

The ALLTEL Corporation Profit-Sharing Plan, as set forth herein and as may be
amended from time to time.

1.29 Plan Administrator

The Company, which shall serve pursuant to the terms of Article II. The Company
may allocate or delegate any or all of its authority under the Plan to a
Committee of no less than three persons.

1.30 Plan Year

The twelve-month period which begins on the first day of January and which ends
on the last day of December.

1.31 Prior Plan

Any other qualified plan that is merged into the Plan under Article XX.

1.32 Reemployment Commencement Date

The date on which an Employee first performs an Hour of Service following a
termination of employment with the Controlled Group.

1.33 Region

An operating region, corporate division, or other grouping of Employees of the
Employer for a particular Plan Year, designated by the Board of Directors in the
resolution with respect to that Plan Year as provided in Section 13.01.

1.34 Separate Account

The separate account maintained by the Trustee in the name of a Participant that
reflects his interest in the Trust Fund and any Sub-Accounts established
thereunder, as provided in Article XI.

1.35 Spouse

The person to whom a Participant is legally married at the time in question.

1.36 Sub-Account

Any of the individual sub-accounts of a Participant's Separate Account that is
maintained as provided in Article XI.

7

 

1.37 Termination of Employment

A termination of employment with the Employer or other member of the Controlled
Group following which the person is no longer employed by any member of the
Controlled Group.

1.38 Total and Permanent Disability

Permanent incapacity resulting in the Participant's being unable to engage in
gainful employment at his usual occupation, or any other occupation for which he
is reasonably suited by education, training and experience, by reason of any
medically demonstrable physical or mental condition, excluding, however, (i)
incapacity contracted, suffered or incurred while the Participant was engaged
in, or which resulted from having engaged in, a felonious enterprise; (ii)
incapacity resulting from or consisting of chronic alcoholism or addiction to
drugs of abuse; (iii) incapacity resulting from an intentionally self-inflicted
injury or illness; (iv) incapacity contracted, suffered or incurred in the
employment of other than the Employer, including self-employment; (v) incapacity
resulting from injury or disease incurred while serving in the armed forces of
any country and for which a government disability benefit is payable.
Notwithstanding the foregoing, for purposes of Section 14.02 only (and not for
purposes of Sections 13.03 and 13.04), the incapacity of a Participant who
became an Employee prior to January 1, 1995, shall be determined in accordance
with the definition of Total and Permanent Disability in effect under the Plan
prior to January 1, 1995 to the extent that the prior definition is more
favorable to the Participant.

1.39 Trust

The trust maintained by the Trustee under the Trust Agreement.

1.40 Trust Agreement

The Agreement between the Company and the Trustee establishing or maintaining
the ALLTEL Corporation Profit-Sharing Trust, as amended from time to time.

1.41 Trustee

The entity or individual or individuals designated under the Trust Agreement and
includes and denotes any successor or successor in trust under the Trust
Agreement, unless the context clearly indicates a contrary intention.

1.42 Trust Fund

All cash, securities, real estate, or any other property held by the Trustee
pursuant to the terms of the Trust Agreement, together with the income
therefrom.

8

 

1.43 Valuation Date

The last day of each calendar month and each other date (or dates) as may be
established from time to time by the Plan Administrator.

1.44 Year of Eligibility Service

A Computation Period commencing before, on, or after the Effective Date during
which an Employee is credited with a Year of Service for purposes of determining
his eligibility to participate in the Plan. The determination of Years of
Eligibility Service for certain Employees may be modified by Section 9.04.

1.45 Year of Participation

A Computation Period commencing on or after the Effective Date during which an
Employee is credited with a Year of Service for purposes of determining his
eligibility to receive an allocation under Sections 13.03 and 13.04 for a Plan
Year.

1.46 Year of Service

A Computation Period during which an Employee completes at least 1,000 Hours of
Service.

1.47 Year of Vesting Service

A Computation Period commencing before, on, or after the Effective Date during
which an Employee is credited with a Year of Service for purposes of determining
his vested interest in his Separate Account. The determination of Years of
Vesting Service for certain Employees may be modified by Section 9.05.

9

 

ARTICLE II
ADMINISTRATION

2.01 Plan Administrator

The Company shall be the Plan Administrator and shall be the administrator for
purposes of ERISA and the plan administrator for purposes of the Code.

2.02 Allocation of Authority and Responsibility Among Named Fiduciaries

The Company, the Plan Administrator, and the Trustee shall be "named
fiduciaries" as defined in Section 402(a)(2) of ERISA. The Employers shall have
the sole responsibility for making contributions under the Plan, as determined
by the Company. The Company shall have the sole responsibility for appointing
one or more trustees as the Trustee. The Plan Administrator shall have the sole
responsibility for the administration of the Plan as provided herein. Except to
the extent that an investment manager (as defined in Section 3(38) of ERISA) has
been appointed, the Trustee shall have the responsibility for the administration
and management of the Trust Fund, in accordance with the provisions of the Trust
Agreement. Each named fiduciary warrants that any directions given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan, unless inconsistent with applicable law. Each named fiduciary may rely
on any direction, information or action of another named fiduciary. It is
intended under the Plan that each named fiduciary shall be responsible for the
proper exercise of its own powers, duties, responsibilities and obligations
under the Plan and shall not be responsible for any act or failure to act of
another fiduciary (including named fiduciaries) if the responsibility or
authority of the act or failure to act was not within the scope of the named
fiduciary's authority or delegated responsibility. No fiduciary guarantees the
Trust Fund in any manner against investment loss or depreciation in asset
values.

2.03 Rights, Powers and Duties of the Plan Administrator

The Plan Administrator shall have all such powers and authority as may be
necessary to discharge its responsibilities under the Plan, including the
following rights, powers, and responsibilities:

(a) The Plan Administrator shall administer the Plan uniformly and consistently
with respect to persons who are similarly situated.

(b) The Plan Administrator shall direct the Trustee in writing to make payments
from the Trust Fund to persons who qualify for such payments hereunder. Such
written order to the Trustee shall specify the name of the person, his address,
and the amount and frequency of such payments. Benefits under the Plan shall be
paid only if the Plan

10

 

 Administrator decides in its discretion that the applicant is entitled to the
benefits under the provisions of the Plan. The Plan Administrator shall have the
discretionary power and authority to interpret and construe the provisions of
the Plan and to make factual determinations in deciding whether an applicant is
entitled to benefits under the Plan.

(c) The Plan Administrator shall have the sole responsibility for the
administration of the Plan; and, except as herein expressly provided, the Plan
Administrator shall have the exclusive discretionary power and authority to
interpret and construe the provisions of the Plan and to determine any question
arising hereunder or in connection with the administration of the Plan,
including the remedying of any omission, inconsistency or ambiguity, and its
decision or action in respect thereof shall be conclusive and binding upon any
and all Participants, Beneficiaries, and their heirs, distributees, executors,
administrators and assigns. In exercising such powers and authorities, the Plan
Administrator shall at all times exercise good faith, apply standards of uniform
application and refrain from any arbitrary action.

(d) The Plan Administrator shall resolve all questions relating to participation
in the Plan and determine the amount, manner, and timing of the payment of
benefits under the Plan.

(e) The Plan Administrator shall maintain such records as it determines are
necessary, appropriate, or convenient to properly administer the Plan.

(f) The Plan Administrator may adopt rules and procedures for the administration
of the Plan that are consistent with the terms of the Plan.

(g) The Plan Administrator may employ such counsel and agents for
administrative, clerical, legal, medical, accounting, or other services as it
may require in carrying out the provisions of the Plan.

(h) The Plan Administrator shall prepare and distribute to Participants or their
Beneficiaries all information required under federal law or by the other
provisions of the Plan.

(i) The Plan Administrator shall prepare and file all reports or other
information required by applicable law.

2.04 Discharge of Duties

Each fiduciary under the Plan shall discharge its duties solely in the interest
of Participants and their Beneficiaries in accordance with the applicable
provisions of Section 404 of ERISA.

 

11

 

2.05 Indemnification

The Company shall indemnify any officer, director, or employee of a member of
the Controlled Group to whom any power, authority, or responsibility is
allocated or delegated for any liability actually and reasonably incurred with
respect to the exercise or failure to exercise such power, authority, or
responsibility, unless such liability results from such person's own gross
negligence or willful misconduct.

2.06 Compensation and Expenses

No person who already receives full-time pay from a member of the Controlled
Group shall receive compensation from the Plan, except for reimbursement of
expenses properly and actually incurred.

2.07 Committee

(a) The Company, pursuant to authority of its Board of Directors, may allocate
or delegate any or all of its powers, authority, or responsibilities as Plan
Administrator to a Committee of no less than three persons. Nothing contained
herein shall be construed to prevent any Participant or any director, officer,
or employee of a member of the Controlled Group from serving as a member of the
Committee.

(b) Any action authorized, permitted, or required to be taken by the Committee
may be taken by a majority of its members at the time acting hereunder, except
that no member of the Committee who is a Participant shall take any part in any
action relating solely to his participation. The decision of the majority may be
expressed by a vote at a meeting of the Committee, or in writing without a
meeting. Any direction or certification required or authorized to be given by
the Committee shall be in writing and signed by a majority of the members of the
Committee, or by such member as may be designated by an instrument in writing
signed by all of the members thereof. The Committee shall keep a permanent
record of its meetings and actions.

(c) The Committee may from time to time allocate to one or more of its members
and may delegate to any other persons or organizations any of its rights,
powers, duties and responsibilities with respect to the operation and
administration of the Plan that are permitted to be delegated under ERISA unless
delegation is expressly prohibited by the terms of the Plan or the Trust
Agreement. Any such allocation or delegation will be made in writing, will be
reviewed periodically by the Committee, and will be terminable upon such notice
as the Committee in its discretion deems reasonable and proper under the
circumstances. Whenever a person or organization has the power and authority
under the Plan to delegate discretionary authority respecting the administration

 

12

 

of the Plan to another person or organization, the delegating party's
responsibility with respect to such delegation is limited to the selection of
the person to whom authority is delegated and the periodic review of such
person's performance and compliance with applicable law and regulations. Any
breach of fiduciary responsibility by the person to whom authority has been
delegated which is not proximately caused by the delegating party's failure to
properly select or supervise, and in which breach the delegating party does not
otherwise participate, will not be considered a breach by the delegating party,
to the extent permitted by law.

(d) The Company, pursuant to authority of its Board of Directors, may from time
to time remove members of the Committee and add members thereto. A member of the
Committee may, at any time, notify the Company in writing of his intent to
resign from the Committee, and such resignation shall be effective as of the
date such written notification is received by the Company, unless a later date
is specified therein. Vacancies occurring in the Committee whether by reason of
resignation, removal, death or otherwise, shall be filled pursuant to authority
of the Board of Directors.

(e) The Committee may from time to time formulate such rules and regulations for
its organization and the transaction of its business as it deems suitable and as
are consistent with the provisions of the Plan and the Trust Agreement.

2.08 Administrative Expenses

All reasonable expenses of administering the Plan and Trust, including the
compensation of all persons employed by the Plan Administrator shall be paid out
of the Trust Fund; provided, however that the Company and/or the other Employers
may elect to make payment of the expenses directly from its and/or their general
assets. Any expenses to be paid by the Trustee out of the Trust Fund shall be
approved by the Plan Administrator before payment by the Trustee.

13

 

 

ARTICLE III
GENERAL PROVISIONS

3.01 Adoption of the Plan by Other Employers

Any member of the Controlled Group may, with the consent of the Company, adopt
the Plan and thereby become an Employer hereunder by executing an instrument
evidencing such adoption on the order of its board of directors or other
organizational authority.

3.02 No Contract of Employment

Nothing herein contained shall be construed to constitute a contract of
employment between the Employer and any Employee nor shall the maintenance of
the Plan affect the Employer's right to discharge or otherwise discipline
Employees. The employment records of the Employer and the Trustee's records
shall be final and binding upon all Employees as to eligibility and
participation.

3.03 Restrictions Upon Assignments and Creditor's Claims

(a) Except as may be otherwise provided in the Plan, Section 401(a)(13)(B) of
the Code (relating to qualified domestic relations orders), Sections
401(a)(13)(C) and (D) of the Code (relating to offsets ordered or required under
a criminal conviction involving the Plan, a civil judgment in connection with a
violation or alleged violation of fiduciary responsibilities under ERISA, or a
settlement agreement between the Participant and the Department of Labor in
connection with a violation or alleged violation of fiduciary responsibilities
under ERISA), Section 1.401(a)-13(b)(2) of the Treasury Regulations (relating to
Federal tax levies), or as otherwise required by law, no benefit under the Plan
at any time shall be subject in any manner to anticipation, alienation,
assignment (either at law or in equity), encumbrance, garnishment, levy,
execution, or other legal or equitable process; and no person shall have the
power in any manner to anticipate, transfer, assign (either at law or in
equity), alienate or subject to attachment, garnishment, execution, levy or any
other legal or equitable proceeding or process or in any way encumber his
benefits under the Plan, or any part thereof, and any attempt to do so shall be
void.

(b) Notwithstanding the foregoing, this Section 3.03 shall not apply to a
qualified domestic relations order, as defined in Section 414(p) of the Code.
The Plan Administrator shall establish a procedure to determine the qualified
status of domestic relations orders and to administer distributions under such
qualified orders. The Plan Administrator shall promptly notify the Participant
and each alternate payee of the receipt of

14

 any State domestic relations order and the procedure which the Plan
Administrator will follow in determining whether the order constitutes a
qualified domestic relations order, as defined in Section 414(p) of the Code.

(c) Notwithstanding any other provision of the Plan to the contrary, and
effective for domestic relations orders received by the Plan Administrator on or
after January 1, 2002, a distribution to an alternate payee under a qualified
domestic relations order may be made as soon as practicable after the issuance
of the qualified domestic relations order and receipt and approval of the order
as qualified by the Plan Administrator, provided the terms of the qualified
domestic relations order permit payment of the distribution.

3.04 Facility of Payment

If any person to whom a benefit under the Plan is payable is unable to care for
his affairs because of illness or accident, any payment due may be paid, in the
discretion of the Plan Administrator, to the Spouse, child, brother or sister of
such person, or to any other persons deemed by the Plan Administrator to be
maintaining or responsible for the maintenance of such person (unless prior
claim therefor shall have been made by a duly qualified guardian or other legal
representative). Any payment made in accordance with the provisions of this
Section 3.04 shall be a complete discharge of any liabilities of the Plan with
respect to the benefit so paid.

3.05 Restriction of Claims Against Trust

The Trust and the corpus and income thereof shall not be subject to the rights
or claims of any creditor of the Employer or Controlled Group. Neither the
establishment of the Trust, the modification of the Trust Agreement, the
creation of any fund or account, nor the payment of any benefits shall be
construed as giving any Participant or any other person any legal or equitable
rights against the Controlled Group or any of its officers, employees,
directors, or shareholders, or the Trustee unless the same shall be specifically
provided for in the Plan.

3.06 Benefits Payable from Trust

All benefits payable under the Plan shall be paid or provided for solely from
the Trust.

3.07 Merger and Transfer of Assets or Liabilities

The Plan shall not be merged or consolidated with any other plan, nor shall any
assets or liabilities of the Plan be transferred to another plan, unless,
immediately after such merger, consolidation, or transfer of assets, each 

15

 

Participant would receive a benefit having a value equal to or greater than the
benefit he would have received if the Plan had terminated immediately prior to
the merger, consolidation or transfer.

3.08 Applicable Law

To the extent not preempted by federal law, the provisions of the Plan shall be
construed, regulated, and administered in accordance with the laws of the State
of Delaware. The invalidity or illegality of any provision of the Plan shall not
affect the legality or validity of any other part thereof.

3.09 Reversion of Employer Contributions

At no time shall any part of the corpus or income of the Trust Fund be used for
or diverted to purposes other than for the exclusive benefit of Participants and
their Beneficiaries. Notwithstanding the foregoing, if a contribution to the
Trust is made by the Employer by a mistake in fact, such contribution shall be
returned to the Employer within one year after the payment of the contribution
to the Trust if the Employer so directs. If a contribution by the Employer is
conditioned on initial qualification of the Plan under Section 401 of the Code,
and if the Plan does not qualify, then such contribution shall be returned to
the Employer within one year after the date of denial of qualification of the
Plan. If a contribution to the Trust is not fully deductible by the Employer
under Section 404 of the Code, then, to the extent the deduction is disallowed,
such a contribution may be returned to the Employer if the Employer so directs
within one year after the disallowance of the deduction. Unless otherwise
specified in writing, contributions made by the Employer to the Trust shall be
deemed to be conditioned upon the initial and continued qualification of the
Plan under Section 401(a) of the Code, the exempt status of the Trust under
Section 501(a) of the Code, and the deductibility of the contribution under
Section 404 of the Code.

3.10 Qualified Military Service Rights

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service with respect to qualified military service shall be
provided in accordance with Section 414(u) of the Code. The Plan Administrator
shall notify the Trustee of any Participant with respect to whom additional
contributions are made because of qualified military service.

 

16

ARTICLE IV
CLAIMS PROCEDURES

4.01 Claim for Benefits

If any claim for benefits filed by any person under the Plan (the "claimant") is
denied in whole or in part, the Plan Administrator shall issue a written notice
of such decision to the claimant. The notice shall be issued to the claimant as
soon as possible but in no event later than 90 days from the date the claim for
benefits was filed. The notice issued by the Plan Administrator shall be written
in a manner calculated to be understood by the claimant, and shall include the
following:

(a) the specific reason or reasons for any denial of benefits;

(b) the specific Plan provisions on which any denial is based;

(c) a description of any further material or information which is necessary for
the claimant to perfect his claim and an explanation of why the material or
information is needed; and

(d) an explanation of the Plan's claim review procedures.

If the Plan Administrator fails to respond to a claim for benefits, such claim
shall be deemed to have been denied. For claims filed on or after January 1,
2002, such written notice to the claimant shall be furnished within a reasonable
period of time but not later than 90 days after such claim was filed (plus an
additional 90 days if required for processing, provided that notice of the
extension of time is given to the claimant within the first 90 day period), and
shall also include an explanation of the time limits applicable to the Plan's
claim review procedures and a statement of the claimant's right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

4.02 Review

If the Plan Administrator denies a claim for benefits in whole or in part, or
the claim is otherwise deemed to have been denied, the claimant or his duly
authorized representative may submit to the Plan Administrator a written request
for review of the claim denial within 60 days of the receipt of the notice or
deemed denial of his claim, which request shall contain the following
information:

(a) the date on which the claimant's request was filed with the Plan
Administrator; provided, however, that the date on which the claimant's request
for review was in fact filed with the Plan Administrator shall

17

 

 control in the event that the date of the actual filing is later than the date
stated by the claimant pursuant to this paragraph (a);

(b) the specific portions of the denial of his claim which the claimant requests
the Plan Administrator to review;

(c) a statement by the claimant setting forth the basis upon which he believes
the Plan Administrator should reverse the previous denial of his claim for
benefits and accept his claim as made; and

(d) any written material (offered as exhibits) which the Claimant desires the
Plan Administrator to examine in its consideration of his position as stated
pursuant to paragraph (c).

The claimant or his duly authorized representative may:

(a) review pertinent documents; and

(b) submit issues and comments in writing to which the Plan Administrator shall
respond.

The Plan Administrator shall furnish a written decision on review not later than
60 days after receipt of the written request for review of the claim denial,
unless special circumstances require an extension of the time for processing the
appeal. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension, and the Plan Administrator
shall furnish a written decision on review not later than 120 days after receipt
of the written request for review of the claim denial. If a written decision on
review is not furnished within 60 days (or 120 days, if applicable) after
receipt of the written request for review of the claim denial, the claim shall
be deemed denied on review. The decision on review shall be in writing and shall
include specific reasons for the decision, shall be written in a manner
calculated to be understood by the claimant, and shall contain specific
references to the pertinent Plan provisions on which the decision is based.

 

18

 

ARTICLE V
AMENDMENT AND TERMINATION

5.01 Amendment and Termination of the Plan

The Company expressly reserves the right, at any time and from time to time, by
action of or pursuant to authority of its Board of Directors:

(a) to terminate the Plan in whole or in part; and/or

(b) to amend the Plan in any respect.

A Participant's accrued benefit shall not be decreased by an amendment to the
Plan, except as may be permitted under Section 411(d)(6) of the Code.

Any termination or amendment shall be evidenced by an instrument executed on
behalf of the Company by an authorized officer. No termination or amendment
shall increase the duties or responsibilities of a Trustee without its consent
thereto in writing.

Promptly after any amendment of the Plan has become effective, the Company shall
cause a copy of such amendment to be filed with the Plan Administrator (if other
than the Company) and the Trustee.

5.02 Procedure Upon Termination

Upon termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

(a) As of the termination date, the Trust Fund shall be valued and all Separate
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated Employer Contributions or Forfeitures being allocated
as of the termination date in the manner otherwise provided in the Plan. The
termination date shall become a Valuation Date for purposes of Article XI. In
determining the net worth of the Trust Fund, there shall be included as a
liability such amounts as shall be necessary to pay all expenses in connection
with the termination of the Trust and the liquidation and distribution of the
property of the Trust, as well as other expenses, whether or not accrued, and
shall include as an asset all accrued income.

(b) All Separate Accounts shall then be distributed to or for the benefit of
each Participant or Beneficiary in accordance with the provisions of Article XIV
as if the termination date were a termination of his employment with all members
of the Controlled Group.

19

 

5.03 Non-Forfeitability Upon Termination of Plan

Upon termination or partial termination of the Plan or the complete
discontinuance of contributions to the Plan, the rights of all affected
Participants to the amounts credited to the Participants' Separate Accounts
shall be nonforfeitable.

5.04 Reorganization

The merger, consolidation, or liquidation of a member of the Controlled Group
that has adopted the Plan with or into any other member of the Controlled Group
shall not constitute a termination of the Plan as to such adopting member of the
Controlled Group.

5.05 Withdrawal of an Employer

A member of the Controlled Group that has adopted the Plan, other than the
Company, may withdraw from the Plan (a "withdrawing employer") at any time upon
notice in writing to the Plan Administrator and shall thereupon cease to be an
adopting employer for all purposes of the Plan. A member of the Controlled Group
that has adopted the Plan shall be deemed automatically to withdraw from the
Plan in the event it ceases to be a member of the Controlled Group unless the
Company otherwise directs. The withdrawal of a member of the Controlled Group
shall be treated as a termination of the Plan with respect to Participants who
at the time are employed by such withdrawing employer. In the event of any such
withdrawal of an adopting employer, the action specified in Section 5.02 shall
be taken as of the withdrawal date, as on a termination of the Plan, but with
respect only to Participants who are employed solely by the withdrawing
employer, and who, upon such withdrawal, are neither transferred to nor
continued in employment with any other member of the Controlled Group. The
interest of any Participant employed by the withdrawing employer who is
transferred to or continues in employment with any other member of the
Controlled Group, and the interest of any Participant employed solely by a
member of the Controlled Group other than the withdrawing employer, shall remain
unaffected by such withdrawal; no adjustment to his Separate Account shall be
made by reason of the withdrawal; and he shall continue as a Participant
hereunder subject to the remaining provisions of the Plan.

 

20

 

ARTICLE VI
TRUST AGREEMENT AND TRUST FUND

6.01 Trust Agreement and Trust Fund

There shall be one or more Trust Agreements (collectively referred to as the
"Trust Agreement") between the Company and a trustee or trustees selected by the
Company under the terms of which a Trust Fund will be established for the
purpose of receiving or holding contributions made to the Plan, as well as
interest and other income on investments of such funds, and for the purpose of
paying benefits provided by the Plan. The Company may amend the Trust Agreement
from time to time to accomplish the purposes of the Plan, may remove any
Trustee, and may select any successor trustee. The Trust Agreement and the Trust
maintained thereunder shall be deemed to be a part of the Plan as if fully set
forth herein and the provisions of the Trust Agreement are hereby incorporated
by reference into the Plan.

6.02 Irrevocability

The Trust Fund shall be used to pay benefits as provided in the Plan. No part of
the principal or income of the Trust Fund shall be used for, or diverted to,
purposes other than those provided in the Plan, and no part of the Trust Fund
shall revert to the Company or any member of the Controlled Group except as may
be otherwise specifically provided under the Plan, the Trust Agreement, or both.

6.03 Benefits Payable Only from Trust Fund

All benefits paid under the Plan shall be paid from the Trust Fund or from any
insurance contract established under Section 6.04, and the Employer shall not be
otherwise liable for benefits payable under the Plan.

6.04 Optional Provision for Benefits

The Company reserves the right to change at any time the means through which the
benefits under the Plan shall be provided, including the substitution of a
contract or contracts with an insurance company or companies, and may thereupon
make suitable provision for the use of assets of the Trust Fund to provide for
the payment of benefits under such insurance contract or contracts. No such
change shall constitute a termination of the Plan or result in the diversion to
the Employer of any funds previously contributed hereunder.

6.05 Commingling Authorized

As permitted in the Trust Agreement, the Trust Fund held under the Plan may be
commingled with any trust funds held under other employee benefit plans

21

 

 of the Controlled Group, provided such other funds qualify as tax exempt under
the applicable provisions of the Code.

22

 

ARTICLE VII
LIMITATION ON CONTRIBUTIONS

7.01 Definitions

For purposes of this Article VII, the following terms have the following
meanings:

(a) The "annual addition" with respect to a Participant for a limitation year
means the sum of the Employer Contributions and Forfeitures allocated to his
Separate Account for the limitation year (including any amounts that are
distributed pursuant to this Article but are nonetheless required to be
considered annual additions), the employer contributions, employee
contributions, and forfeitures allocated to his accounts for the limitation year
under any other qualified defined contribution plan (whether or not terminated)
maintained by the Employer or any other member of the Controlled Group, and
amounts described in Sections 415(l)(2) and 419A(d)(2) of the Code allocated to
his account for the limitation year.

(b) The "employer" shall mean each employer that adopts the Plan, and all
members of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h) of the Code), commonly controlled trades
or businesses (as defined in Section 414(c) of the Code, as modified by Section
415(h) of the Code), or affiliated service groups (as defined in Section 414(m)
of the Code) of which the adopting employer is a part.

(c) The "compensation" of a Participant for a limitation year shall mean
compensation as defined in Section 415(c)(3) of the Code.

(d) An "elective contribution" means any employer contribution made to a plan
maintained by a member of the Controlled Group on behalf of a Participant in
lieu of cash compensation pursuant to his written election to defer under any
qualified cash or deferred arrangement as defined in Section 401(k) of the Code,
any simplified employee pension cash or deferred arrangement as described in
Section 402(h)(1)(B) of the Code, any eligible deferred compensation plan under
Section 457 of the Code, or any plan as described in Section 501(c)(18) of the
Code, and any contribution made on behalf of the Participant by a member of the
Controlled Group for the purchase of an annuity contract under Section 403(b) of
the Code pursuant to a salary reduction agreement.

(e) An "excess amount" shall mean the excess of a Participant's annual addition
for the limitation year over the maximum permissible amount.

23

 

(f) A "limitation year" means the Plan Year or such other 12-month period
designated as such by the Company.

(g) The "maximum permissible amount" shall be the lesser of: (1) $40,000, as
adjusted for increases in the cost-of-living under Section 415(d) and
regulations issued thereunder of the Code or (2) 100% of the Participant's
compensation for the limitation year; provided, however, that the limit in
clause (1) shall be prorated for any short limitation year.

7.02 Limitations on Crediting of Contributions and Forfeitures

Notwithstanding any other provision of the Plan to the contrary, the annual
addition with respect to a Participant for a limitation year shall in no event
exceed the maximum permissible amount. If the annual addition to the Separate
Account of a Participant in any limitation year would exceed the maximum
permissible amount because of the allocation of Forfeitures, a reasonable error
in estimating a Participant's annual compensation, a reasonable error in
determining the amount of elective deferrals that may be made with respect to
any Participant under the limits of Section 415 of the Code, or other limited
facts and circumstances that justify the availability of the provisions set
forth below, the excess amount shall be forfeited by the Participant and
disposed of as follows:

(a) The excess amount shall be reallocated among the remaining Participants'
Separate Accounts in the same way Forfeitures are allocated as specified in
Section 16.03; provided, however, that such reallocation shall not cause the
annual additions to any other Participant's Separate Account to exceed the
maximum permissible amount.

(b) To the extent subsection (a) is not applicable, and if the Participant is
covered by the Plan at the end of the limitation year, the excess amount in the
Participant's Separate Account shall be used to reduce Employer Contributions
for such Participant in the next limitation year, and each succeeding limitation
year, if necessary.

(c) To the extent subsection (a) is not applicable, and if the Participant is
not covered by the Plan at the end of the limitation year, the excess amount
shall be held unallocated in a suspense account. The suspense account shall be
applied to reduce future Employer Contributions for all remaining Participants
in the next limitation year, and each succeeding limitation year if necessary.

If a suspense account is in existence at any time during a limitation year, all
amounts in the suspense account must be allocated to Participants' Separate
Accounts (subject to the limitations contained herein) before any further
Employer Contributions may be made to the Plan on behalf of Participants. If

24

 a suspense account is in existence at any time during a limitation year, it
shall not share in any increase or decrease in the net worth of the Trust Fund.

7.03 Coverage Under Other Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by the Employer or a member of the
Controlled Group, and if the annual addition for the limitation year would
otherwise exceed the maximum permissible amount, the excess amount shall be
eliminated by reducing contributions under such other plan to the extent
necessary. If the annual addition for the limitation year would still exceed the
maximum permissible amount after returning contributions under such other plan,
the excess amount shall be eliminated by returning Employer Contributions under
the Plan to the extent necessary. In the event that a Participant is covered by
a qualified defined benefit plan, the procedure specified in Section 7.04 shall
be implemented prior to effecting any reduction in the benefit of the
Participant under the defined contribution plans.

7.04 Coverage Under Qualified Defined Benefit Plan

If a Participant in the Plan was also covered by a qualified defined benefit
plan (whether or not terminated) maintained by the Employer or a member of the
Controlled Group, in no event shall the sum of the defined benefit plan fraction
(as defined in Section 415(e)(2) of the Code) and the defined contribution plan
fraction (as defined in Section 415(e)(3) of the Code) exceed 1.0 in any
limitation year. In the event the such limitation would otherwise have been
exceeded, (i) for Plan Years beginning before January 1, 1995, the employer
contributions and forfeitures that would otherwise have been allocated to the
Participant were reduced to the extent necessary to meet such limitation, and
(ii) for Plan Years beginning after December 31, 1994, the benefits otherwise
payable to the Participant under the qualified defined benefit plan were reduced
to the extent necessary to meet such limitation.

If a Participant was a participant in one or more defined contribution plans
maintained by the employer which were in existence on July 1, 1982, the
numerator of the defined contribution plan fraction (as defined in Section
415(e)(3) of the Code) was adjusted if the sum of this fraction and the defined
benefit plan fraction (as defined in Section 415(e)(2) of the Code) would
otherwise exceed 1.0 under the terms of the Plan. Under this adjustment, an
amount equal to the product of (i) the excess of the sum of the fractions over
1.0 times (ii) the denominator of this fraction, was permanently subtracted from
the numerator of the defined contribution plan fraction (as defined in Section
415(e)(3) of the Code). The adjustment was calculated using the fractions as
they would be computed as of the later of the end of the last limitation year
beginning before January 1, 1983, or September 30, 1983. This adjustment also
was made if at the end of the last

25

 limitation year beginning before January 1, 1984, the sum of the fractions
exceeds 1.0 because of accruals or additions that were made before the
limitations of Section 415(e) of the Code became effective as to any plans of
the employer in existence on July 1, 1982.

The limitation described in this Section 7.04 shall not apply to a Participant
who is an active employee after December 31, 1999 for Limitation Years beginning
after December 31, 1999.

7.05 Scope of Limitations

The limitations contained in this Article VII shall be applicable only with
respect to benefits provided pursuant to defined contribution plans and defined
benefit plans described in Section 415(k) of the Code.

 

26

ARTICLE VIII
TOP-HEAVY PROVISIONS

8.01 Definitions

For purposes of this Article VIII, the following terms have the following
meanings:

(a) The "compensation" of a Participant means compensation as defined in Section
415 of the Code and regulations issued thereunder. In no event, however, shall
the compensation of a Participant taken into account under the Plan for any Plan
Year exceed the dollar limitation under Section 401(a)(17)(A) of the Code,
subject to adjustment annually as provided in Section 401(a)(17)(B) and Section
415(d) of the Code. If the compensation of a Participant is determined over a
period of time that contains fewer than 12 calendar months, then the annual
compensation limitation described above shall be adjusted with respect to that
Participant by multiplying the annual compensation limitation in effect for the
Plan Year by a fraction the numerator of which is the number of full months in
the period and the denominator of which is 12.

(b) The "determination date" with respect to any Plan Year means the last day of
the preceding Plan Year, except that the determination date with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

(c) A "key employee" means any Employee or former Employee who is a key employee
pursuant to the provisions of Section 416(i)(1) of the Code and the applicable
regulations and any other guidance of general applicability issued thereunder,
and any Beneficiary of such Employee or former Employee.

(d) A "non-key employee" means any Employee or former Employee who is not a key
employee and any Beneficiary of such Employee or former Employee.

(e) A "permissive aggregation group" means those plans included in the
Employer's required aggregation group together with any other plan or plans of
the Employer, so long as the entire group of plans would continue to meet the
requirements of Sections 401(a)(4) and 410 of the Code.

(f) A "required aggregation group" means the group of tax-qualified plans
maintained by a member of the Controlled Group consisting of each plan in which
a key employee participates and each other plan that enables a plan in which a
key employee participates to meet the

27

 requirements of Section 401(a)(4) or Section 410 of the Code, including any
plan that terminated within the five-year period ending on the relevant
determination date.

(g) A "super top-heavy group" with respect to a particular Plan Year means a
required or permissive aggregation group that, as of the determination date,
would qualify as a top-heavy group under the definition in subsection (i) of
this Section 8.01 with "90 percent" substituted for "60 percent" each place
where "60 percent" appears in the definition.

(h) A "super top-heavy plan" with respect to a particular Plan Year means a plan
that, as of the determination date, would qualify as a top-heavy plan under the
definition in subsection (j) of this Section 8.01 with "90 percent" substituted
for "60 percent" each place where "60 percent" appears in the definition. A plan
is also a "super top-heavy plan" if it is part of a super top-heavy group.

(i) A "top-heavy group" with respect to a particular Plan Year means a required
or permissive aggregation group if the sum, as of the determination date, of the
present value of the cumulative accrued benefits for key employees under all
defined benefit plans included in such group and the aggregate of the account
balances of key employees under all defined contribution plans included in such
group exceeds 60 percent of a similar sum determined for all employees covered
by the plans included in such group.

(j) A "top-heavy plan" with respect to a particular Plan Year means (i), in the
case of a defined contribution plan (including any simplified employee pension
plan), a plan for which, as of the determination date, the aggregate of the
accounts (within the meaning of Section 416(g) of the Code and the regulations
and rulings thereunder) of key employees exceeds 60 percent of the aggregate of
the accounts of all participants under the plan, with the accounts valued as of
the relevant valuation date and increased for any distribution of an account
balance made in the five-year period ending on the determination date, (ii), in
the case of a defined benefit plan, a plan for which, as of the determination
date, the present value of the cumulative accrued benefits payable under the
plan (within the meaning of Section 416(g) of the Code and the regulations and
rulings thereunder) to key employees exceeds 60 percent of the present value of
the cumulative accrued benefits under the plan for all employees, with the
present value of accrued benefits to be determined under the accrual method
uniformly used under all plans maintained by the Employer or, if no such method
exists, under the slowest accrual method permitted under the fractional accrual
rate of Section 411(b)(1)(C) of the Code and including the present value of any
part of any accrued benefits distributed in the five-year period ending on the
determination date, and (iii) any plan included in a required

28

 

 aggregation group that is a top-heavy group. For purposes of this subsection,
the accounts and accrued benefits of any Employee who has not performed services
for a member of the Controlled Group during the applicable period shall be
disregarded. Notwithstanding the foregoing, if a plan is included in a required
or permissive aggregation group that is not a top-heavy group, such plan shall
not be a top-heavy plan.

(k) The "valuation date" with respect to any determination date means the most
recent Valuation Date occurring within the 12-month period ending on the
determination date.

8.02 Applicability

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article VIII shall be applicable during any Plan Year in which the Plan
is determined to be a top-heavy plan. If the Plan is determined to be a
top-heavy plan and upon a subsequent determination date is determined no longer
to be a top-heavy plan, the vesting provisions of Article XVI shall again become
applicable as of such subsequent determination date; provided, however, that if
the prior vesting provisions do again become applicable, any Employee with three
or more Years of Vesting Service may elect in accordance with the provisions of
Article XVI, to continue to have his vested interest in his Separate Account
determined in accordance with the vesting schedule specified in Section 8.06.

8.03 Minimum Employer Contribution

If the Plan is determined to be a top-heavy plan, the Employer Contributions and
Forfeitures allocated to the Separate Account of each non-key employee who is a
Participant and who is employed by a member of the Controlled Group on the last
day of such top-heavy Plan Year shall be no less than the lesser of (i) three
percent of his compensation or (ii) the largest percentage of compensation that
is allocated as an Employer Contribution or Forfeiture for such Plan Year to the
Separate Account of any key employee; except that, in the event the Plan is part
of a required aggregation group, and the Plan enables a defined benefit plan
included in such group to meet the requirements of Section 401(a)(4) or 410 of
the Code, the minimum allocation of Employer Contributions and Forfeitures to
each such non-key employee shall be three percent of the compensation of such
non-key employee. Any minimum allocation to a non-key employee required by this
Section 8.03 shall be made without regard to any social security contribution
made on behalf of the non-key employee, his number of Hours of Service, his
level of compensation, or whether he declined to make elective or mandatory
contributions.

29

 

8.04 Coordination with Other Plans

If the Plan is a top-heavy plan, each non-key employee who is a Participant and
who is employed by a member of the Controlled Group on the last day of a
top-heavy Plan Year and who is also covered under any other top-heavy plan or
plans maintained by the Employer will receive a top-heavy benefit under the Plan
of no less than five percent of his compensation in lieu of the minimum
allocation provided in Section 8.03 or under the other top-heavy plan or plans.

8.05 Adjustments to Section 415 Limitations

For Plan Years beginning prior to January 1, 2000 (and not for Plan Years
beginning on or after January 1, 2000), if the Plan is determined to be a
top-heavy plan and the Employer maintains a defined benefit plan covering some
or all of the Participants that are covered by the Plan, the defined benefit
plan fraction and the defined contribution plan fraction, described in Article
VII, shall be determined as provided in Section 415 of the Code by substituting
"1.0" for "1.25" each place where "1.25" appears and by substituting "41,500"
for "51,875" each place where "51,875" appears, except that such substitutions
shall not be applied to the Plan if (i) the Plan is not a super top-heavy plan
and (ii) the Employer Contribution for such top-heavy Plan Year for each non-key
employee who is to receive a minimum top-heavy benefit hereunder is not less
than four percent of such non-key employee's compensation.

8.06 Accelerated Vesting

If the Plan is determined to be a top-heavy plan, a Participant's vested
interest in his Separate Account shall be determined no less rapidly than in
accordance with the following vesting schedule:

  Years of Vesting Service Vested Interest   less than 3 0%   3 or more 100%

8.07 EGTRAA Provision

Notwithstanding anything in this Article VIII to the contrary, this Section 8.07
shall apply for purposes of determining whether the Plan is a top-heavy plan
under Section 416(g) of the Code for Plan Years beginning after December 31,
2001, and whether the Plan satisfied the minimum benefits requirements of
Section 416(c) of the Code for such years.

(a) Determination of top-heavy status.

30

 

(1) Key employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under section 416(i)(1) of the code for Plan
Years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

(2) Determination of present values and amounts. This Section 8.07(a)(2) shall
apply for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.

(i) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting "5-year period"
for "1-year period."

(ii) Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

(b) Minimum Benefits.

(1) If the Plan is a top-heavy plan, each non-key employee who is also covered
under a top-heavy defined benefit plan maintained 

 

31

 

 

by an Employer will receive the top-heavy benefits provided for under such
defined benefit plan in lieu of the top-heavy allocation under the Plan.

32

ARTICLE IX
SERVICE

9.01 Crediting of Hours of Service

(a) An Employee shall be credited with an Hour of Service for:

(1) Each hour for which the Employee is directly or indirectly compensated or
entitled to compensation by the Employer or any other member of the Controlled
Group for the performance of duties during the applicable Computation Period;

(2) Subject to the provisions of Section 9.02, each hour for which the Employee
is directly or indirectly compensated or entitled to compensation by the
Employer or any other member of the Controlled Group (irrespective of whether
the employment relationship has terminated) for reasons other than the
performance of duties (such as vacation, holidays, sickness, jury duty,
disability, lay-off, military duty or leave of absence) during the applicable
Computation Period; and

(3) Each hour for which back pay is awarded or agreed to by the Employer or any
other member of the Controlled Group without regard to mitigation of damages
(provided that the same Hours of Service shall not be credited under both this
paragraph (3) and paragraph (1) or (2) above).

(b) Solely for the purpose of determining whether a Participant has incurred a
Break in Service, Hours of Service shall be recognized for a "maternity or
paternity leave of absence" as specified herein. A "maternity or paternity leave
of absence" means an absence from work for any period by reason of the
Participant's pregnancy, birth of the Participant's child, placement of a child
with the Participant in connection with the adoption of such child, or any
absence for the purpose of caring for such child for a period immediately
following such birth or placement. For this purpose, Hours of Service shall be
credited for the Computation Period in which the absence from work begins, if
the Employee would otherwise incur a Break in Service in such Computation
Period, or, in any other case, in the immediately following Computation Period.
The Hours of Service credited for a maternity or paternity leave of absence
shall be those which would normally have been credited but for such absence, or,
in any case in which the Plan Administrator is unable to determine such hours
normally credited, 8 Hours of Service per day. The total Hours of Service
required to be credited for a maternity or paternity leave of absence shall not
exceed 501. An absence from work will be treated as a maternity and paternity
leave of absence only if and 

33

 

to the extent that the Employee timely furnishes to the Plan Administrator such
information as it may reasonably require to establish that the absence is a
maternity and paternity leave of absence as defined herein and to establish the
number of days of absence attributable to maternity and paternity leave.

(c) If an Employee has been granted an Authorized Leave of Absence, he shall be
credited with Hours of Service as if he had been compensated by the Employer for
what would have been his regularly scheduled hours of work during the period of
such Authorized Leave of Absence. An Employee for whom records of his actual
numbers of Hours of Service are not normally maintained shall be credited with
10 Hours of Service for each day of his Authorized Leave of Absence.

(d) Notwithstanding the provisions of subsection (a) above, an Employee for whom
records of his actual number of Hours of Service are not normally maintained
shall be credited with 10 Hours of Service for each day he would be required to
be credited with at least one Hour of Service.

9.02 Limitations on Crediting of Hours of Service

In the application of the provisions of paragraph (2) of subsection (a) of
Section 9.01, the following shall apply:

(a) No more than 501 Hours of Service are required to be credited to an Employee
on account of any single continuous period during which the Employee performs no
duties (whether or not such period occurs in a single Computation Period);

(b) An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed, is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable worker's
compensation, unemployment compensation or disability insurance laws; and

(c) Hours of Service are not required to be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.

(d) A payment shall be deemed to be made by or due from the Employer or any
other member of the Controlled Group regardless of whether such payment is made
by or due from the Employer or any other member of the Controlled Group directly
or indirectly through, among others, a trust fund, or insurer, to which the
Employer or other member of the Controlled Group contributes or pays premiums
and regardless of whether contributions made or due to the trust fund, insurer,
or other

 

34

 

 entity are for the benefit of particular Employees or are on behalf of a group
of Employees in the aggregate.

9.03 Department of Labor Rules

The provisions of Department of Labor Regulations Sections 2530.200b-2(b) and
(c) are incorporated herein by reference.

9.04 Years of Eligibility Service

The following provisions shall apply in determining the Years of Eligibility
Service for the Employees specified in such provisions:

(a) In determining Years of Eligibility Service, an Employee, other than an
Employee described in the succeeding subsections of this Section 9.04 or in
Appendix B, shall receive credit for "Eligibility Years of Service" credited to
the Employee pursuant to the terms of the ALLTEL Corporation Pension Plan (if
any) in respect of any period not otherwise taken into account under the Plan
for purposes of determining Years of Eligibility Service; provided, however,
that there shall be no duplication of Years of Eligibility Service under the
Plan by reason of any restoration of, crediting of, or granting of service in
respect of any single period or otherwise.

(b) An employee of CP National Corporation or its subsidiaries prior to January
1, 1990, for a Computation Period that includes January 1, 1990, shall receive
credit, for a number of Hours of Service with respect to any fractional part of
a year of service credited to the Employee as of the close of business on
December 31, 1989 under the provisions of the Retirement Plan for Employees of
CP National Corporation (the "CPN Plan"), determined by crediting the Employee
with 190 Hours of Service for each 1/12th of a fractional year of service.
Notwithstanding any other provision of this Section 9.04, an Employee described
in the preceding sentence shall not be credited with less Years of Eligibility
Service for service in the Employee's initial Computation Period than under the
method for determining eligibility service under the CPN Plan.

(c) For an Employee who was an employee of HWC Distribution Corp. or one of its
subsidiaries ("HWC") immediately prior to the date as of which HWC became a
member of the Controlled Group, the Employee's period or periods of employment
with HWC prior to the date as of which HWC became a member of the Controlled
Group that would have been taken into account under the Plan if such period or
periods of employment were service with a member of the Controlled Group, shall
be counted as Years of Eligibility Service. Notwithstanding any other provision
of the Plan, there shall be no duplication of Years of Eligibility 

35

 

Service under the Plan by reason of service (or hours of service) in respect of
any single period or otherwise.

(d) In determining Years of Eligibility Service for an Employee who was an
"Employee," as defined in the Profit Sharing Plan for Employees of Systematics
Information Services, Inc. and Participating Affiliates (the "Systematics Plan")
prior to its merger into the Plan, of Systematics Information Services, Inc. or
its subsidiaries, prior to January 1, 1995, for a Computation Period that
includes January 1, 1995, the Employee shall receive credit, for a number of
Hours of Service with respect to any fractional part of a year of service
credited to the Employee as of the close of business on December 31, 1994 under
the provisions of the Systematics Plan determined by crediting the Employee with
190 Hours of Service for each 1/12 of a fractional year of service.
Notwithstanding any other provision of this Section 9.04, an Employee described
in the preceding sentence shall not be credited with less Years of Eligibility
Service for service in the Employee's initial Computation Period than under the
method for determining eligibility service under the Systematics Plan.

Furthermore, each person who became an "Employee" (as defined in the Systematics
Plan prior to its merger into the Plan) of Systematics Information Services,
Inc. or its subsidiaries (or Systematics, Inc. or its subsidiaries) pursuant to
a Facilities Management Agreement prior to January 1, 1995, became an Employee
of Systematics Information Services, Inc. or its subsidiaries pursuant to a
Facilities Management Agreement on or after January 1, 1995, but prior to
February 15, 1995, or becomes an Employee of ALLTEL Information Services, Inc.
or its subsidiaries pursuant to a Facilities Management Agreement on or after
February 15, 1995, shall be credited with Years of Eligibility Service for
service with a prior employer to the extent, if any, provided in the Facilities
Management Agreement.

(e) In determining Years of Eligibility Service for an Employee described in
Appendix B, the terms of Appendix B shall apply.

9.05 Years of Vesting Service

The following provisions shall apply in determining the Years of Vesting Service
for the Employees specified in such provisions:

(a) In determining Years of Vesting Service, an Employee, other than an Employee
described in the succeeding subsections of this Section 9.05 or in Appendix C,
shall receive credit for "Vesting Years of Service" credited to the Employee
pursuant to the terms of the ALLTEL Corporation Pension Plan (if any) in respect
of any period not otherwise taken into account under the Plan for purposes of
determining Years of

36

 

 Vesting Service; provided, however, that there shall be no duplication of Years
of Vesting Service under the Plan by reason of any restoration of, crediting of,
or granting of service in respect of any single period or otherwise.

(b) The Years of Vesting Service of an Employee who was an employee of CP
National Corporation or its subsidiaries ("CPN") prior to January 1, 1990 shall
be determined in accordance with the following:

(1) Service Prior to January 1, 1990: The Employee's period or periods of
employment with CPN prior to January 1, 1990, shall be counted as Years of
Vesting Service to the extent of the number of whole one-year periods of service
that were similarly credited under the provisions of the Retirement Plan for
Employees of CP National Corporation (the "CPN Plan").

(2) Service From and After January 1, 1990: The Employee shall accrue one Year
of Vesting Service for each calendar year in which he has 1,000 or more Hours of
Service. For all purposes except for determining eligibility for Early
Retirement under Section 14.03, in determining such Years of Vesting Service for
the Computation Period which includes January 1, 1990, the Employee shall
receive credit for a number of Hours of Service with respect to any fractional
part of a year of service credited to the Employee as of December 31, 1989 under
the provisions of the CPN Plan, determined by crediting the Employee with 190
Hours of Service for each 1/12th of a fractional year of service. Only for
purposes of determining eligibility for Early Retirement under Section 14.03, in
determining such Years of Vesting Service for the Computation Period in which
the Employee has a Termination of Employment, the Employee shall receive credit
for a number of Hours of Service with respect to any fractional part of a year
of service credited to the Employee as of December 31, 1989 under the provisions
of the CPN Plan, determined by crediting the employee with 190 Hours of Service
for each 1/12 of a fractional year of service.

(3) Notwithstanding the provisions of paragraph (2) of this subsection (b), the
Employee shall not be credited with less Years of Vesting Service for service
from and after January 1, 1990 than under the method for determining vesting
service under the CPN Plan.

(4) There shall be no duplication of Years of Vesting Service under the Plan by
reason of any restoration of, crediting of, or granting of service in respect of
any single period or otherwise.

 

37

 

 

(c) In determining Years of Vesting Service for an Employee who was an employee
of HWC Distribution Corp. or one of its subsidiaries ("HWC") immediately prior
to the date as of which HWC became a member of the Controlled Group, the
Employee's period or periods of employment with HWC prior to the date as of
which HWC became a member of the Controlled Group that would have been taken
into account under the Plan if such period or periods of employment were service
with a member of the Controlled Group, shall be counted as Years of Vesting
Service. Notwithstanding any other provision of the Plan, there shall be no
duplication of Years of Vesting Service under the Plan by reason of any
restoration of, crediting of, or granting of service (or hours of service) in
respect of any single period or otherwise.

(d) The Years of Vesting Service of an Employee who was an "Employee," as
defined in the Profit Sharing Plan for Employees of Systematics Information
Services, Inc. and Participating Affiliates (the "Systematics Plan") prior to
its merger into the Plan, of Systematics Information Services, Inc. or its
subsidiaries ("Systematics"), prior to January 1, 1995, shall be determined in
accordance with the following:

(1) Service Prior to January 1, 1995: The Employee's period or periods of
employment with Systematics prior to January 1, 1995, shall be counted as Years
of Vesting Service to the extent of the number of whole one-year periods of
service that were similarly credited under the provisions of the Systematics
Plan.

(2) Service From and After January 1, 1995: The Employee shall accrue one Year
of Vesting Service for each calendar year in which he has 1,000 or more Hours of
Service. For all purposes except for determining eligibility for Early
Retirement under Section 14.03, in determining such Years of Vesting Service for
the Computation Period which includes January 1, 1990, the Employee shall
receive credit for a number of Hours of Service with respect to any fractional
part of a year of service credited to the Employee as of December 31, 1994 under
the provisions of the Systematics Plan, determined by crediting the Employee
with 190 Hours of Service for each 1/12 of a fractional year of service. Only
for purposes of determining eligibility for Early Retirement under Section
14.03, in determining such Years of Vesting Service for the Computation Period
in which the Employee has a Termination of Employment, the Employee shall
receive credit for a number of Hours of Service with respect to any fractional
part of a year of service credited to the Employee as of December 31, 1994 under
the provisions of the Systematics Plan, determined by crediting the employee
with 

38

 

190 Hours of Service for each 1/12 of a fractional year of service.

(3) Notwithstanding the provisions of paragraph (2) of this subsection (f), the
Employee shall not be credited with less Years of Vesting Service for service
from and after January 1, 1995 than under the method for determining vesting
service under the Systematics Plan.

(4) There shall be no duplication of Years of Vesting Service under the Plan by
reason of any restoration of, crediting of, or granting of service in respect of
any single period or otherwise.

Furthermore, each person who became an "Employee" (as defined in the Systematics
Plan prior to its merger into the Plan) of Systematics Information Services,
Inc. or its subsidiaries (or Systematics, Inc. or its subsidiaries) pursuant to
a Facilities Management Agreement prior to January 1, 1995, became an Employee
of Systematics Information Services, Inc. or its subsidiaries pursuant to a
Facilities Management Agreement on or after January 1, 1995, but prior to
February 15, 1995, or becomes an Employee of ALLTEL Information Services, Inc.
or its subsidiaries pursuant to a Facilities Management Agreement on or after
February 15, 1995, shall be credited with Years of Vesting Service for service
with a prior employer to the extent, if any, provided in the Facilities
Management Agreement.

(e) In determining Years of Vesting Service for an Employee described in
Appendix C, the terms of Appendix C shall apply.

9.06 Vesting Following Break in Service

If a former Employee is reemployed after a Break in Service and is subsequently
credited with a Year of Vesting Service, such Employee shall be credited, for
purposes of vesting, with both his pre-Break in Service Years of Vesting Service
and his post-Break in Service Years of Vesting Service.

 

39

ARTICLE X
ELIGIBILITY AND PARTICIPATION

10.01 Eligibility

(a) Each Eligible Employee shall become a Participant on the day following his
completion of one Year of Eligibility Service, provided that he has not had a
Termination of Employment and he remains an Eligible Employee on such date.

(b) Any ineligible Employee who becomes an Eligible Employee shall become a
Participant as follows: (i) if the Employee has completed one Year of
Eligibility Service, then he shall become a Participant on the day he becomes an
Eligible Employee; and (ii) if the Employee has not completed one Year of
Eligibility Service, then he shall become a Participant on the day following his
completion of one Year of Eligibility Service, provided that he has not had a
Termination of Employment.

(c) An Eligible Employee who becomes an ineligible Employee by means of a
transfer of employment to a member of the Controlled Group that is not an
Employer and who would be an Eligible Employee after such transfer of employment
but for the fact that his employer is not an Employer or an Employee who would
have become an Eligible Employee during a Plan Year but for such a transfer of
employment shall, for the Plan Year in which such transfer of employment occurs,
be treated as an Eligible Employee (provided he remains an Employee who would be
an Eligible Employee but for the fact that his employer is not an Employer or
would otherwise be eligible for an allocation of Employer Contributions and
Forfeitures as a former Eligible Employee by reason of his Normal Retirement,
Early Retirement, or Termination of Employment by reason of death or Total and
Permanent Disability) for purposes of sharing in Employer Contributions and
Forfeitures (but based only on his Compensation paid by an Employer or Employers
for such Plan Year) and after the Plan Year in which such transfer of employment
occurs shall be ineligible to share in further Employer Contributions and
Forfeitures unless he again becomes an Eligible Employee.

10.02 Termination and Rehiring

A Participant who has a Termination of Employment and who is subsequently
rehired by the Employer or an Eligible Employee who has a Termination of
Employment after he has met the eligibility requirements of Section 10.01 but
before he has become a Participant and who is subsequently rehired by the
Employer shall be eligible to participate in the Plan on his Reemployment
Commencement Date.

 

 

40

 

An Eligible Employee who has a Termination of Employment before he has met the
eligibility requirements of Section 10.01 and who is subsequently rehired as an
Eligible Employee shall be eligible to participate in the Plan on the day
following his completion of one Year of Eligibility Service.

10.03 Duration of Participation

Once an Eligible Employee becomes a Participant, he shall remain a Participant
for so long as a portion of the Trust is credited to his Separate Account
whether or not he continues to be an Eligible Employee; provided, however, that,
notwithstanding any other provision of the Plan, if a Participant ceases to be
an Eligible Employee other than by Normal Retirement, Early Retirement,
Termination of Employment by reason of death or Total and Permanent Disability,
or a transfer of employment as provided in subsection (c) of Section 10.01, no
further Employer Contributions or Forfeitures shall be allocated to his Separate
Account. A Participant who is on an Authorized Leave of Absence shall continue
as a Participant but no Employer Contributions or Forfeitures shall be made to
his Separate Account for any Plan Year during which he does not receive
Compensation from an Employer.

 

41

 

ARTICLE XI
INVESTMENT FUNDS, ACCOUNTING, AND SEPARATE ACCOUNTS

11.01 Composition of Trust Fund

All amounts contributed to the Plan, as increased or decreased by income,
expenditure, appreciation and depreciation, shall constitute a single fund known
as the Trust Fund. The Trust Fund shall be invested in an Investment Fund A and
a Guaranteed Principal Investment Fund in accordance with the following:

(a) The assets of Investment Fund A shall be invested in accordance with the
provisions of the Trust Agreement, except that notwithstanding the provisions of
the Trust Agreement:

(1) 20% of the annual Employer Contribution to the Plan allocable to Investment
Fund A shall be invested in the ALLTEL Corporation Common Stock Fund (as
described in the Trust Agreement and the Trust Agreement for ALLTEL Corporation
Master Trust) (the "ALLTEL Stock Fund") if as of the end of the Plan Year
immediately preceding the date on which such Employer Contribution is made the
value of the assets of Investment Fund A invested in the ALLTEL Stock Fund did
not exceed 35% of the total value of the assets of Investment Fund A.

(2) The investment of assets of Investment Fund A in the ALLTEL Stock Fund
existing as of April 22, 1999 shall not be reduced by investment allocation(s)
of assets of Investment Fund A from the ALLTEL Stock Fund to any other
investment fund(s) (and all dividends, distributions, and proceeds with respect
to assets invested in the ALLTEL Stock Fund shall be allocated to the ALLTEL
Stock Fund) or by the charging of payments and disbursements from the Trust to
the ALLTEL Stock Fund, except: (A) to the extent that allocation of the
investment of assets of Investment Fund A from the ALLTEL Stock Fund to any
other investment fund(s) or charging of payments and disbursements from the
Trust to the ALLTEL Stock Fund does not reduce the amount of the assets of
Investment Fund A invested in the ALLTEL Stock Fund to less than approximately
35% of the total value of the assets of Investment Fund A; (B) payment of the
cost of acquisition, sale or exchange (including brokerage costs) of any
security or other property held in the ALLTEL Stock Fund shall be charged to the
ALLTEL Stock Fund; (C) administrative expenses of the Plan and Trust shall be
charged against the ALLTEL Stock Fund to the extent 

42

 

directed by the Pension Investment Committee; and (D) to the extent that the
Pension Investment Committee determines that current payments and disbursements
from the Trust allocable to Investment Fund A will exceed the amount of assets
of Investment Fund A that are not invested in the ALLTEL Stock Fund.

Notwithstanding the foregoing, the investment of assets in Investment Fund A
shall be subject to limitations under ERISA and Section 401(a) of the Code and
regulations issued thereunder.

(b) The assets of the Guaranteed Principal Investment Fund shall be invested in
accordance with the Trust Agreement, except that notwithstanding the provisions
of the Trust Agreement the assets of the Guaranteed Principal Fund shall be
invested (directly or indirectly) in certificates of deposits, time deposit
accounts, money market funds, guaranteed investment contracts or similar
investments designed to protect the principal invested therein.

The interest of each Participant or Beneficiary under the Plan in Investment
Fund A or in the Guaranteed Principal Investment Fund, as applicable, shall be
an undivided interest.

11.02 Election to Transfer to Guaranteed Principal Investment Fund

Each retiring Participant, who has attained age 55 may, as of the date of his
retirement, make an irrevocable one-time election to direct the Plan
Administrator to transfer 100% of his Separate Account balance to the Guaranteed
Principal Investment Fund. Furthermore, each Participant who has attained age 55
may make an irrevocable one-time election to direct the Plan Administrator to
transfer 100% of his then current Separate Account balance to the Guaranteed
Principal Investment Fund. Such election shall also apply to all future Employer
Contributions and Forfeitures allocated to a Participant's Separate Account, if
any. This right shall be exercised only as provided in the Plan on a form
provided by the Plan Administrator. The Plan Administrator may establish such
rules and procedures regarding the exercise of this investment power as it deems
appropriate.

11.03 Allocation of Earnings or Losses to Separate Accounts

As of each current Valuation Date and prior to the allocation of Employer
Contributions attributable to the period beginning with the day following the
preceding Valuation Date and ending with such current Valuation Date, there
shall be allocated to each Participant's Separate Account, by credit to or
deduction therefrom, as the case may be, a portion of the increase or decrease
in the value of the fund or funds within the Trust Fund in which the 

43

 

Participant's Separate Account is invested since the preceding Valuation Date
attributable to interest, dividends, changes in market value, expenses, and
gains and losses realized from the sale of assets. In determining the value of
the fund or funds within the Trust Fund, the Trustee shall value the assets at
their fair market value as of the Valuation Date. Allocations with respect to
each fund within the Trust Fund shall be made in the proportion that each such
Participant's Separate Account or percentage thereof as of the preceding
Valuation Date, reduced by any distributions from a Participant's Separate
Account attributable to such fund since such date, bears to the total of all
such Separate Accounts or percentages thereof which are invested in the
particular fund as of the preceding Valuation Date, reduced by any distributions
from all Participants' Separate Accounts attributable to such fund since such
date. For purposes of this Section 11.03, all assets of the Trust Fund, other
than those assets held within the Guaranteed Principal Investment Fund, shall
constitute a single investment fund.

11.04 Separate Accounts

A Separate Account shall be established in the name of each Participant
reflecting his interest in the Trust Fund. Each Separate Account shall be
maintained and administered for each Participant and Beneficiary in accordance
with the provisions of the Plan. The balance of each Separate Account shall be
the balance of the account after all credits and charges thereto, for and as of
such date, have been made as provided herein.

11.05 Sub-Accounts

A Participant's Separate Account shall be divided into such Sub-Accounts as are
necessary or appropriate to reflect a Participant's interest in the Trust Fund.

44

 

ARTICLE XII
VOLUNTARY CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS

12.01 No Voluntary Contributions

Participants shall not be permitted to make any voluntary contributions to the
Plan.

12.02 No Rollover Contributions

Participants shall not be permitted to make any rollover contributions to the
Plan.

 

45

ARTICLE XIII
EMPLOYER CONTRIBUTIONS AND ALLOCATIONS

13.01 Employer Contributions

For each Plan Year, the Company shall make an annual Employer Contribution under
the Plan in an amount that the Board of Directors shall determine by resolution,
which resolution shall be adopted by the Board of Directors for that Plan Year
not later than the time prescribed by law for filing the Employer's Federal
income tax return for its applicable taxable year, including extensions thereof.
Such resolution shall designate the Regions for that Plan Year and shall specify
the amount of the Employer Contribution separately for each Region for that Plan
Year as a percentage of the Compensation for that Plan Year of each Participant
in that Region who is entitled to receive an allocation of the Employer
Contribution for that Plan Year as determined under Section 13.04. In any event,
the annual Employer Contribution so determined shall be an amount not less than
1% of the Compensation for the Plan Year of each Participant who is entitled to
receive an allocation of the Employer Contribution for that Plan Year as
determined under Section 13.04.

13.02 Timing of Employer Contributions

The Employer Contribution to be made for a Plan Year shall be paid to the Trust
from time to time as deemed advisable by the Employer but in no event later than
the time prescribed by law for filing the Employer's Federal income tax return
for its applicable taxable year, including extensions thereof. In no event shall
the total amount of Employer Contribution exceed the maximum amount deductible
under the provisions of the Code and applicable Treasury Regulations thereunder.

13.03 Allocation of Forfeitures

As of the end of each Plan Year, after the allocation of earnings or losses
pursuant to Section 11.03, the Forfeitures (as determined pursuant to Section
16.03 and to the extent not required for restoration purposes under Section
16.04 or to provide allocations for Eligible Employees for whom an allocation
was erroneously omitted) for that Plan Year shall be allocated to the Separate
Accounts of all Participants (i) who are actively employed by an Employer on the
last day of that Plan Year and who had a Year of Participation during that Plan
Year, or (ii) whose Normal Retirement or Early Retirement occurred during that
Plan Year or who had a Termination of Employment during that Plan Year by reason
of death or Total and Permanent Disability (regardless of the number of Hours of
Service such Participant worked during the Plan Year). A Participant who is on
an Authorized Leave of Absence, or a transferred Employee who pursuant to 

46

 

subsection (c) of Section 10.01 is treated as an Eligible Employee, shall be
deemed to be actively employed by an Employer on the last day of that Plan Year
for purposes of this Section 13.03. Such allocation to a Participant's Separate
Account shall be based on the ratio that each such Participant's Compensation
for that Plan Year bears to the total Compensation for that Plan Year of all
such Participants.

13.04 Eligibility For and Allocation of Employer Contributions

As of the end of each Plan Year, after the allocation of earnings or losses
pursuant to Section 11.03, and after the allocation of Forfeitures pursuant to
Section 13.03, the Employer Contribution allocable to each eligible Participant
shall be allocated to the Separate Account of such Participant. A Participant
shall receive an allocation of Employer Contribution for that Plan Year if (i)
the Participant was actively employed by an Employer on the last day of that
Plan Year and had a Year of Participation during that Plan Year, or (ii) if the
Participant's Normal Retirement or Early Retirement occurred during that Plan
Year or if the Participant's Termination of Employment occurred during the Plan
Year by reason of his death or Total and Permanent Disability (regardless of the
number of Hours of Service such Participant worked during the Plan Year). A
Participant who is on an Authorized Leave of Absence, or a transferred Employee
who, pursuant to subsection (c) of Section 10.01 is treated as an Eligible
Employee, shall be deemed to be actively employed by an Employer on the last day
of the Plan Year for purposes of this Section 13.04. The allocation of such
Employer Contribution to a Participant's Separate Account shall be an amount
equal to such Participant's Compensation for that Plan Year multiplied by the
percentage specified in the Board of Directors resolution for that Plan Year (as
provided in Section 13.01) for the Region in which such Participant is employed
for that Plan Year. For purposes of the immediately preceding sentence, a
Participant shall be considered to be in the Region from which he received his
last payment of Compensation during the Plan Year.

13.05 Employer Contributions for Certain Employees

In determining Employer Contributions for an Employee described in Appendix D,
the terms of Appendix D shall apply.

 

47

 

ARTICLE XIV
BENEFITS AND DISTRIBUTIONS

14.01 Vested Termination of Employment

A Participant who has a vested interest in his Separate Account determined
pursuant to Section 16.02 and who has a Termination of Employment shall be
entitled to receive distribution of his Separate Account or of the vested
portion thereof only if applicable as soon as reasonably practicable following
his Termination of Employment or the date his application for distribution is
filed with the Plan Administrator, if later, in accordance with the provisions
of Article XV.

14.02 Death

In the event of the death of a Participant who has a vested interest in his
Separate Account determined pursuant to Section 16.02 prior to distribution of
his entire vested interest under the Plan, the Participant's Beneficiary shall
be entitled to receive a distribution of Participant's Separate Account or of
the vested portion thereof only if applicable (or of the remainder if
distribution to the Participant has commenced in a periodic payment form) as
soon as reasonably practicable following the Participant's death or the date his
Beneficiary's application for distribution is filed with the Plan Administrator,
if later, in accordance with the provisions of Article XV.

14.03 Administrative Powers Relating to Payments

If a Participant or Beneficiary is under a legal disability or, by reason of
illness or mental or physical disability, is in the opinion of the Plan
Administrator unable properly to attend to his personal financial matters, the
Trustee may make such payments in such of the following ways as the Plan
Administrator shall direct:

(a) directly to such Participant or Beneficiary;

(b) to the legal representative of such Participant or Beneficiary; or

(c) to some relative by blood or marriage, or friend, for the benefit of such
Participant or Beneficiary.

Any payment made pursuant to this Section14.03 shall be in complete discharge of
the obligation under the Plan.

14.04 Reemployment

If a vested Participant is reemployed by an Employer or a member of the
Controlled Group: The portion of his Separate Account that is attributable to

48

 

 contributions made with respect to his period of reemployment, including any
earnings thereon, shall not be distributable in accordance with the terms of the
Plan until his subsequent Termination of Employment, and the portion of his
Separate Account that is attributable to contributions made with respect to his
prior employment, including any earnings thereon, shall remain distributable
pursuant to the terms of the Plan because of his prior Termination of
Employment. Notwithstanding the foregoing, a Participant shall have no right to
continue distribution or to receive distribution upon reemployment of any
amounts attributable to a Prior Plan, unless expressly provided for under such
Prior Plan.

49

 

ARTICLE XV
FORMS OF PAYMENT

15.01 Method of Distribution to Participants

(a) After the date a Participant's application for distribution is filed with
the Plan Administrator, and after all adjustments to his Separate Account
required as of the distribution date shall have been made, distribution of the
Participant's Separate Account shall be made or commence as soon after such date
as is administratively practicable, to the Participant.

(b) A Participant whose Normal Retirement or Early Retirement occurred or a
Participant whose Termination of Employment occurred by reason of Total and
Permanent Disability may elect one of the following methods of distribution: (1)
a single sum payment of the entire balance of his Separate Account; or (2)
monthly installments over a period of five, ten, or fifteen years, as elected by
the Participant, but not exceeding the life expectancy of the Participant
determined at the time installment payments commence, with the amount of any
such installment payment redetermined annually by multiplying the value of the
amount of the Separate Account to be distributed by a fraction, the numerator of
which is one and the denominator of which is the total number of installments
remaining to be paid. If such Participant does not make a timely election to
receive distribution under the immediately preceding sentence, the Participant
shall receive distribution of his Separate Account in the form of minimum
required distributions (and commencing at the time) as provided in Section 15.03
("Minimum Required Distributions"). A Participant who is receiving installment
payments or Minimum Required Distributions may elect a single sum payment of the
entire remaining balance of his Separate Account (in lieu of any further
payments).

(c) A Participant who is not eligible to elect a method of distribution under
paragraph (b) of this Section 15.01 may elect a single sum payment of the entire
balance of his Separate Account. If such Participant does not make a timely
election to receive distribution under the immediately preceding sentence, the
Participant shall receive distribution of his Separate Account in the form of
minimum required distributions (and commencing at the time) as provided in
Section 15.03 ("Minimum Required Distributions"). A Participant who is receiving
Minimum Required Distributions may elect a single sum payment of the entire
remaining balance of his Separate Account (in lieu of any further payments).

(d) Notwithstanding the paragraphs (b) and (c) of this Section 15.01, a
Participant with respect to whom there may be an additional allocation

50

 

 under Section 13.03 and/or Section 13.04 following the Participant's Normal
Retirement, Early Retirement, or Termination of Employment by reason of death or
Total and Permanent Disability and whose account balance exceeds $5,000 (or such
other amount as is established by the Secretary of the Treasury pursuant to
Section 411(a)(7)(B)(i) of the Code) on the date of his Termination of
Employment, shall be entitled to elect to defer any distribution until the
Employer Contribution for the Plan Year that includes the date of such
Termination of Employment is made, or to elect a distribution of the
Participant's vested interest in his Separate Account prior to the additional
allocation and a subsequent distribution of his vested interest in any
additional allocation in a single payment.

15.02 Method of Distribution to Beneficiaries

(a)

(1) If a Participant dies after the date distribution of his vested interest in
his Separate Account has commenced in the form of installment payments as
provided in paragraph (b) of Section 15.01, his Beneficiary shall receive
distribution of the remainder of the installment payments beginning as soon as
reasonably practicable following the Participant's date of death, except that a
Participant's Beneficiary may elect to receive a single sum payment of the
entire remaining balance of Participant's Separate Account (in lieu of any
further payments).

(2) If a Participant dies after the date distribution of his vested interest in
his Separate Account has commenced in the form of Minimum Required Distributions
as provided in paragraph (c) of Section 15.01, his Beneficiary shall receive
distribution of the remainder of the Minimum Required Distributions beginning as
soon as reasonably practicable following the Participant's date of death, except
that a Participant's Beneficiary may elect to receive a single sum payment of
the entire remaining balance of Participant's Separate Account (in lieu of any
further payments).

(b) If a Participant dies prior to the date distribution of his vested interest
in his Separate Account has been made or commenced, his Beneficiary shall
receive distribution of the Participant's vested interest in his Separate
Account, beginning as soon as reasonably practicable following the date the
Beneficiary's application for distribution is filed with the Plan Administrator,
in one of the following methods of distribution, as elected by the Beneficiary:
(1) a single sum payment of the entire balance of the Participant's Separate
Account; or (2) monthly installments over a period of five, ten, or fifteen
years, but not exceeding the life expectancy of the Beneficiary determined at
the time installment payments commence, with the amount of any such installment
payment redetermined annually by multiplying the value of the amount of the

51

 

 Separate Account to be distributed by a fraction, the numerator of which is one
and the denominator of which is the total number of installments remaining to be
paid. If such Beneficiary does not make a timely election to receive
distribution under the immediately preceding sentence, the Beneficiary shall
receive distribution of his Separate Account in the form of minimum required
distributions (and commencing at the time) as provided in Section 15.03
("Minimum Required Distributions"). Distribution shall be made or commence no
later than the end of the fifth calendar year beginning after the Participant's
death, except that (A) if distribution is to be made to the Participant's
surviving Spouse, distribution to the surviving Spouse must be made or commenced
no later than the end of the first calendar year beginning after the
Participant's death or the end of the calendar year in which the Participant
would have attained age 70 1/2, whichever is later, or (B) if distribution is to
be made to a Beneficiary who is not the Participant's surviving Spouse in
periodic payments, distribution to such Beneficiary must commence no later than
the end of the first calendar year beginning after the Participant's death. A
Beneficiary who is receiving installment payments or Minimum Required
Distributions may elect a single sum payment of the entire remaining balance of
his Separate Account (in lieu of any further payments).

(c) If distribution is to be made to a Participant's surviving Spouse, it shall
be made available within a reasonable period of time after the Participant's
death that is no less favorable than the period of time applicable to other
distributions.

15.03 Provisions Pursuant to Sections 401(a)(9), 401(a)(14), and 411(a)(11) of
the Code

Notwithstanding anything to the contrary contained in the Plan, unless a
Participant elects a later date (subject to the provisions of this Section),
distribution of a Participant's Separate Account shall be made or commenced to
the Participant not later than 60 days after the latest of the close of the Plan
Year in which: occurs the date on which the Participant attains age 65; occurs
the tenth anniversary of the year in which the Participant commenced
participation in the Plan; or the Participant's employment terminates with the
Employer and all other members of the Controlled Group.

Notwithstanding any other provision of the Plan to the contrary, the following
provisions shall apply to the distribution of a Participant's vested Separate
Account:

(a) If a Participant's vested interest in his Separate Account at the time
benefits are to commence exceeds $5,000 (or such other amount as is established
by the Secretary of the Treasury pursuant to Section 411(a)(7)(B)(i) of the
Code), if the Participant has not attained

52

 

 his Normal Retirement Age, distribution shall not be made without the
Participant's written consent.

(b) Distribution of a Participant's vested Separate Account shall be made or
commenced to the Participant beginning not later than April 1 of the calendar
year following the later of (A) the calendar year in which the Participant
attains age 70-1/2 or (B) the calendar year in which such Participant separated
from employment with the Controlled Group. However, in the case of a Participant
who is a "5 percent owner" (as defined in section 416 of the Code) with respect
to the Plan Year ending in the calendar year in which the Participant attains
age 70-1/2, distribution of the Participant's vested Separate Account shall be
made or commenced in accordance with section 401(a)(9) of the Code and the
regulations thereunder beginning not later than April 1 of the calendar year in
which the Participant attains age 70-1/2.

(c)

(1) If the Participant dies after distribution of his Separate Account has
begun, the remaining portion of such Separate Account shall continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant's death.

(2) If the Participant dies before distribution of his Separate Account begins,
distribution of the Participant's entire interest shall be completed by December
31 of the calendar year containing the fifth anniversary of the Participant's
death except to the extent that an election is made to receive distribution in
accordance with (A) or (B) below:

(A) If any portion of the Participant's interest is payable to a "Designed
Beneficiary" (as hereinafter defined), distributions may be made over the life
or over a period certain not greater than the life expectancy of the Designated
Beneficiary commencing on or before December 31 of the calendar year immediately
following the calendar year in which the Participant died;

(B) If the Designated Beneficiary is the Participant's surviving Spouse, the
date distributions are required to begin in accordance with (A) above shall not
be earlier than the later of (1) December 31 of the calendar year immediately
following the calendar year in which the Participant died, or (2) December 31 of
the calendar year in which the Participant would have attained age 70-1/2.

The Participant's Designated Beneficiary must elect the method of distribution
no later than the earlier of (1) December 31 of the calendar year in which
distributions would be required to begin, or 

53

 

(2) December 31 of the calendar year in which contains the fifth anniversary of
the date of death of the Participant. If the Participant has no Designated
Beneficiary, or if the Designated Beneficiary does not elect a method of
distribution, distribution of the Participant's entire interest must be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant's death. A deceased Participant's "Designated Beneficiary"
(and whether a deceased Participant has a "Designated Beneficiary") shall be
determined in accordance with section 401(a)(9) of the Code and regulations
issued thereunder.

(3) If the surviving Spouse dies after the Participant, but before payments to
such Spouse begin, the provisions of paragraph (c)(2), with the exception of
clause (B) therein, shall be applied as if the surviving Spouse were the
Participant.

(d) Notwithstanding any other provision of the Plan to the contrary,
distribution from the Plan shall be made in accordance with section 401(a)(9) of
the Code and regulations issued thereunder, including the minimum distribution
incidental benefit requirements.

(e) The Plan will apply the minimum distribution requirements of section
401(a)(9) of the Code in accordance with the regulations under section 401(a)(9)
that were proposed on January 17, 2001, notwithstanding any provision of the
Plan to the contrary. This Section 15.09(d) shall continue in effect until the
end of the last calendar year beginning before the effective date of final
regulations under section 401(a)(9) of the Code or such other date as may be
specified in guidance published by the Internal Revenue Service.

15.04 Small Benefit Cash-Out

Notwithstanding the other provisions of this Article XV, the vested Separate
Account of a Participant shall be distributed in a single sum payment as soon as
practicable following his Termination of Employment, if the value of his vested
Separate Account as of the Valuation Date coinciding with or immediately
preceding his Termination of Employment is $5,000 (or such other amount as is
established by the Secretary of the Treasury pursuant to Section 411(a)(7)(B)(i)
of the Code) or less; provided, however, that no such payment shall be made
after benefits have commenced in an extended payment form.

Notwithstanding the immediately preceding paragraph, a distributee the value of
whose Separate Account does not exceed $5,000 (or such other amount as is
established by the Secretary of the Treasury pursuant to Section 411(a)(7)(B)(i)
of the Code) as of the date on which he would otherwise receive distribution of
such Separate Account and with respect to

 

54

 

 whom there may be an additional allocation under Section 13.03 and/or Section
13.04 following the Participant's Normal Retirement, Early Retirement, or
Termination of Employment by reason of death or Total and Permanent Disability
shall be entitled to elect, in accordance with the procedures established by the
Plan Administrator, to defer such payment until the Employer Contribution for
the Plan Year that includes the date of such Termination of Employment is made,
in which case the determination of the value of his Separate Account for
purposes of the timing, amount, and form of distribution hereunder shall be made
as of the Valuation Date as of which the Employer Contribution for the Plan Year
that includes the date of such Termination of Employment is allocated if
distribution is made (or commenced to the distributee prior to the next
Valuation Date, and, otherwise, as of the Valuation Date coinciding with or
immediately preceding the date as of which distribution is made or commenced.

15.05 Notice Regarding Distributions

Within the 60 day period ending 30 days prior to the date distribution of a
Participant's Separate Account is to be made or commenced, the Plan
Administrator shall provide him with a written explanation of the forms of
payment available under the Plan, his right to make a direct rollover and,
except as otherwise provided in Section 15.02, the Participant's right to defer
distribution of his Separate Account until a date not later than the date
required pursuant to Section 15.03. Notwithstanding the foregoing, distribution
may be made or commenced less than 30 days after the notice required by this
Section 15.05 is given to the Participant, provided that:

(a) the Plan Administrator clearly informs the Participant that he has a right
to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution and, if applicable, a
particular distribution option, and

(b) the Participant, after receiving the notice, affirmatively elects a
distribution.

15.06 Direct Rollover Requirements

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. For purposes
of this Section, the following definitions shall apply:

(a) Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:

 

55

 any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

(b) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee's eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

(c) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(d) Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

(e) EGTRRA Provisions regarding Direct Rollovers of Plan Distributions:

(1) Effective Date: This clause (e) shall apply to distributions made after
December 31, 2001.

(2) Modification of definition of eligible retirement plan. For purposes of the
direct rollover provisions in this Section, an eligible retirement plan shall
also mean an annuity contract described in Section 403(b) of the Code and an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this plan. The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 414(p) of the Code.

 

56

 

 

(3) Modification of definition of eligible rollover distribution to exclude
hardship distributions. For purposes of the direct rollover provisions in this
Section, any amount that is distributed on account of hardship shall not be an
eligible rollover distribution and the distributee may not elect to have any
portion of such a distribution paid directly to an eligible retirement plan.

Modification of definition of eligible rollover distribution to include
after-tax employee contributions. For purposes of the direct rollover provisions
in this Section 15.06, a portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be transferred only to an individual retirement account or annuity
described in Section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

15.07 Valuation and Timing of Distribution

The value of a Participant's Separate Account for purposes of distribution (and
the amount of any distribution) shall be based on the value of the vested
balance of the Participant's Separate Account as of the Valuation Date
determined (on a uniform basis) by the Plan Administrator. Distribution shall be
made as promptly as practicable after the Valuation Date applicable to such
distribution.

15.08 Form of Election

All elections under this Article XV shall be in writing on the form prescribed
by the Plan Administrator from time to time and must be filed on a timely basis.

15.09 Prior Plans

Effective as provided in Section 23.02, notwithstanding any provision of Article
XX, the method(s) of distribution provided in this Article XV (including, timing
of distribution) shall be the only method(s) available under the Plan, except to
the extent the provisions of Article XX would provide a later date for
distribution to be made; provided, however that Section 15.04 shall nonetheless
apply.

 

57

 

ARTICLE XVI
VESTING AND FORFEITURES

16.01 Full Vesting

A Participant shall have a fully vested and nonforfeitable interest in his
Separate Account on the first to occur of the following:

(a) his Normal Retirement;

(b) his Termination of Employment by reason of his Total and Permanent
Disability;

(c) his Termination of Employment by reason of his death;

(d) his completion of the required Years of Vesting Service, pursuant to Section
16.02; or

(e) termination of the Plan pursuant to Section 5.01.

16.02 Vesting Schedule

(a) A Participant other than a Participant to whom subsection (b) of this
Section 16.02 applies shall vest in the value of his Separate Account in
accordance with the following schedule:

Vesting Years of Service
Vested Percentage
less than 5
0%
5 or more
100%

(b) A Participant who was an Employee of Systematics Information Services, Inc.
or its subsidiaries and whose Employment Commencement Date occurred prior to
January 1, 1995, shall vest in the value of his Separate Account in accordance
with the following schedule:

Vesting Years of Service
Vested Percentage
less than 3
0%
3 but not 4
25%
4 but not 5
50%
5 or more
100%

 

58

 

 

16.03 Forfeitures

If a Participant who has a Termination of Employment is not 100% vested in his
Separate Account, the non-vested portion of his Separate Account shall be
forfeited as follows:

(a) If the Participant has no vested interest in his Separate Account, the
non-vested balance of the Participant's Separate Account shall be a Forfeiture
at the end of the Plan Year in which his Termination of Employment occurs;
provided that he has not returned to employment prior to such date.

(b) If the value of a Participant's vested interest in his Separate Account as
of the date of distribution does not exceed $5,000 (or such other amount as is
established by the Secretary of the Treasury pursuant to Section 411(a)(7)(B)(i)
of the Code) resulting in his receipt of a single sum payment pursuant to
Section 15.04, the non-vested portion of the Participant's Separate Account
shall be a Forfeiture at the end of the Plan Year in which the single sum
payment occurs; provided that he has not returned to employment prior to such
date; and provided, further, that such distribution occurs prior to the end of
the second Plan Year beginning on or after the Participant's Termination of
Employment.

(c) If the value of a Participant's vested interest in his Separate Account as
of the date of distribution exceeds $5,000 (or such other amount as is
established by the Secretary of the Treasury pursuant to Section 411(a)(7)(B)(i)
of the Code) and the Participant is eligible for and consents in writing to a
single sum payment of his vested interest in his Separate Account, the
non-vested portion of the Participant's Separate Account shall be a Forfeiture
at the end of the Plan Year in which the single sum payment occurs; provided
that he has not returned to employment prior to such date; and provided,
further, that such distribution occurs prior to the end of the second Plan Year
beginning on or after the Participant's Termination of Employment.

(d) If paragraphs (a), (b), and (c) of this Section 16.03 are not applicable,
the non-vested portion of the Participant's Separate Account shall be a
Forfeiture at the end of the Plan Year in which the Participant incurs five
consecutive one-year Breaks in Service; provided that he has not returned to
employment prior to such date.

Forfeitures shall be used for restoration purposes under Section 16.04 and to
provide allocations under Section 13.03 and 13.04 for Eligible Employees for
whom an allocation was erroneously omitted, if any. To the extent that
forfeitures are not used for the preceding purposes, they shall be reallocated
pursuant to Section 13.03.

 

59

 

16.04 Restoration of Certain Forfeitures on Reemployment

If a Participant who had a Termination of Employment returns to employment prior
to incurring five consecutive one-year Breaks in Service, the amount previously
forfeited by him (his Forfeiture) shall be restored to his Separate Account as
of the last day of the Plan Year in which he returns to employment with an
Employer, provided he has not had a Termination of Employment prior to such
date. The funds for such restoration shall come first from Forfeitures allocated
at the end of such Plan Year, to the extent available and, if necessary,
thereafter from additional contributions to the Plan by the Employer.

16.05 Vesting Following Certain Distributions

If a Participant receives a distribution of amounts attributable to Employer
Contributions from his Separate Account at a time when he is less than 100%
vested in his Separate Account and under the terms of the Plan the Participant
could increase his vested interest in such amounts after the distribution, the
balance of his Separate Account attributable to Employer Contributions with
respect to which his vested interest can increase shall be computed as follows:

(a) A separate account shall be established for the portion of the Participant's
Separate Account attributable to Employer Contributions at the time of the
distribution (or account balances shall be maintained under a method having the
same effect), and

(b) At any relevant time, the Participant's vested interest in such separate
account is not less than an amount ("X") determined by the following formula:

X = P(AB + (R x D)) - (R x D)

For purposes of applying the formula:

P = The Participant's vested interest in such separate account at the relevant
time;

AB = The balance of such separate account at the relevant time;

R = The ratio of (i) the balance of such separate account at the relevant time
to (ii) the balance of such separate account after the distribution; and

D = The amount of the distribution.

 

60

 

The relevant time is the time at which, under the Plan, the Participant's vested
interest in such separate account cannot increase.

16.06 Election of Former Vesting Schedule

If the Company adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant's vested interest in his Separate
Account, any Participant with three or more Years of Vesting Service shall have
a right to have his vested interest in his Separate Account continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Separate Account under the Plan as amended is not at any time
less than such vested interest determined without regard to the amendment. A
Participant shall exercise his right under this Section 16.06 by giving written
notice of his exercise thereof to the Administrator within 60 days after the
latest of (i) the date he receives notice of the amendment from the Plan
Administrator, (ii) the effective date of the amendment, or (iii) the date the
amendment is adopted. Notwithstanding the foregoing, a Participant's vested
interest in his Separate Account on the effective date of such an amendment
shall not be less than his vested interest in his Separate Account immediately
prior to the effective date of the amendment.

 

61

 

ARTICLE XVII
BENEFICIARIES

17.01 Designation of Beneficiary

Subject to the provisions of Section 17.02, each Participant shall have the
right to designate, by filing a written designation with the Plan Administrator
on such form as the Plan Administrator may prescribe, a person or persons or
entity to receive any benefit which may become payable upon the death of such
Participant or any installment payments remaining unpaid at the death of the
Participant. A married Participant's Beneficiary shall be his Spouse, unless the
Spouse has consented in the manner provided in Section 17.02 to the
Participant's designation of a Beneficiary other than his Spouse. A non-Spouse
Beneficiary designation made by a Participant and consented to by his Spouse may
be revoked by the Participant in writing at any time, without the consent of his
Spouse. Any new Beneficiary designation must again comply with the requirements
of Section 17.02.

17.02 Spousal Consent Requirements

Any written spousal consent given pursuant to this Article XVII shall
acknowledge the effect of the action taken, shall specifically acknowledge any
non-Spouse Beneficiary designated by the Participant, and shall be witnessed by
a Plan representative or a notary public. Such spousal consent shall be valid
only with respect to the Spouse who signs the consent. Notwithstanding any other
provision of the Plan to the contrary, written spousal consent shall not be
required if the Participant establishes to the satisfaction of the Plan
Administrator that such consent cannot be obtained because the Spouse cannot be
located or because of other circumstances set forth in Section 401(a)(11) of the
Code and regulations issued thereunder.

17.03 No Beneficiary

If no Beneficiary has been designated pursuant to Section 17.01, if a
designation is for any reason illegal or ineffective, or if no Beneficiary
survives the Participant and he has no surviving Spouse, then the Beneficiary
under the Plan shall be the Participant's estate. If a Beneficiary dies after
becoming entitled to receive a distribution under the Plan but before
distribution is made to him in full, and if no other Beneficiary has been
designated to receive the balance of the distribution in that event, the estate
of the deceased Beneficiary shall be the Beneficiary as to the balance of the
distribution.

62

 

 

17.04 Reliance

In determining a Participant's Beneficiary, the Plan Administrator may act and
rely upon any information it deems reliable upon reasonable inquiry, and upon
any affidavit, certificate, or other paper believed by it to be genuine, and
upon any evidence believed by it to be sufficient.

 

63

 

ARTICLE XVIII
LOANS

18.01 No Loans

A Participant shall not be permitted to obtain any loans from the Plan.

 

64

 

ARTICLE XIX
IN-SERVICE WITHDRAWALS

19.01 No In-Service Withdrawals

A Participant shall not be permitted to withdraw any portion of his interest in
the Plan.

 

65

ARTICLE XX
MERGER OF CERTAIN PLANS INTO THE PLAN

20.01 In General

This Article XX contains special provisions regarding Prior Plans that have been
merged into the Plan from time to time. Except as provided in Section 15.09 and
as may be expressly provided elsewhere in this Article XX, the forms of payment
or other rights that may not be eliminated under Section 411(d)(6) of the Code
available under a Prior Plan shall be available under the Plan with respect to,
and solely with respect to, a Participant's interest under a Prior Plan and not
to the Participant's interest under the Plan determined without regard to this
Article XX. A Participant may, however, elect to receive his entire interest
under the Plan in a form of payment provided under Article XV.

20.02 Merger of Allied Telephone Company Profit Sharing Plan

(a) Effective as of the beginning of business on January 1, 1995, the Allied
Telephone Company Profit Sharing Plan (the "Allied Plan") shall be merged into
and made a part of the Plan, and the trust fund maintained in connection with
the Allied Plan shall be added to the assets of the Trust Fund to be disposed of
under the terms, conditions, and provisions of the Plan and the Trust. On and
after January 1, 1995, except as otherwise expressly provided in this Article
XX, the general provisions of the Plan shall govern with respect to the
interests under the Allied Plan of all persons, to the extent not inconsistent
with any provision of the Allied Plan that may not be eliminated under Section
411(d)(6) of the Code.

(b) As of January 1, 1995, Separate Accounts shall be established in accordance
with the provisions of Section 11.04 (to the extent not previously established)
in the name of each person who as of the close of business on December 31, 1994
was a participant or beneficiary with an interest under the Allied Plan. In
addition to any credits or debits to the Separate Account of the persons
described in the immediately preceding sentence on or after January 1, 1995 (or
with respect to periods prior to January 1, 1995, if any, during which a person
described in the immediately preceding sentence was a Participant), in
accordance with the Plan's general provisions, as of the date the assets of the
trust fund for the Allied Plan are received by the Trustee and deposited in the
Trust Fund there shall be credited to each such Separate Account or Sub-Account,
as applicable, the value of such person's prior separate account or sub-account
of the corresponding type under the Allied Plan as certified to the Plan
Administrator by the Plan administrator of the Allied Plan.

66

 

(c) Any election, waiver, or beneficiary designation made by a person with
respect to his interest under the Allied Plan shall remain in effect, but with
respect only to that portion of his Separate Account attributable to the Allied
Plan and the provisions of the Plan other than this Section 19.02 shall apply to
the portion of his Separate Account not attributable to the Allied Plan, if any.
Provided that an election, waiver, or beneficiary designation has not become
irrevocable (by reason of death or otherwise), a person described in the first
sentence of paragraph (b) of this Section 19.02 may make a new election, waiver,
or beneficiary designation for his entire interest under the Plan.

20.03 Merger of Profit Sharing Plan for Employees of Systematics Information
Services, Inc. and Participating Affiliates

(a) Effective as of the beginning of business on January 1, 1995, the Profit
Sharing Plan for Employees of Systematics Information Services, Inc. and
Participating Affiliates (the "Systematics Plan") shall be merged into and made
a part of the Plan, and the trust fund maintained in connection with the
Systematics Plan shall be added to the assets of the Trust Fund to be disposed
of under the terms, conditions, and provisions of the Plan and the Trust. On and
after January 1, 1995, except as otherwise expressly provided in this Article
XX, the general provisions of the Plan shall govern with respect to the
interests under the Systematics Plan of all persons, to the extent not
inconsistent with any provision of the Systematics Plan that may not be
eliminated under Section 411(d)(6) of the Code.

(b) As of January 1, 1995, Separate Accounts shall be established in accordance
with the provisions of Section 11.04 in the name of each person who as of the
close of business on December 31, 1994 was a participant or beneficiary with an
interest under the Systematics Plan. In addition to any credits or debits to the
Separate Account of the persons described in the immediately preceding sentence
on or after January 1, 1995, in accordance with the Plan's general provisions,
as of the date the assets of the trust fund for the Systematics Plan are
received by the Trustee and deposited in the Trust Fund there shall be credited
to each such Separate Account or Sub-Account, as applicable, the value of such
person's prior separate account or sub-account of the corresponding type under
the Systematics Plan as certified to the Plan Administrator by the plan
administrator of the Systematics Plan.

(c) Each Employee who is a participant in the Systematics Plan on December 31,
1994, and becomes an Eligible Employee on January 1, 1995, shall become a
Participant on January 1, 1995. An Employee of Systematics Information Services,
Inc. or its subsidiaries who was hired prior to January 1, 1995, who becomes an
Eligible Employee on January 1, 1995, and who would have become a participant in
the 

67

    

 

Systematics Plan upon fulfilling the age and service eligibility requirements
under the Systematics Plan shall become a Participant on the earlier of (i) the
date that he would have become a participant in the Systematics Plan or (ii) the
date that he would become a Participant in accordance with Section 10.01. Each
other Employee of Systematics Information Services, Inc. or its subsidiaries who
is hired on or after January 1, 1995, and who becomes an Eligible Employee shall
become a Participant on the date that he would become a Participant in
accordance with Section 10.01.

(d) Any election, waiver, or beneficiary designation made by a participant or
beneficiary, as applicable, under the Systematics Plan with respect to his
interest under the Systematics Plan shall remain in effect unless superseded by
a valid election, waiver, or beneficiary designation under the Plan.

(e) Any election, waiver, or beneficiary designation made by a person with
respect to his interest under the Systematics Plan shall remain in effect, but
with respect only to that portion of his Separate Account attributable to the
Systematics Plan and the provisions of the Plan other than this Section 19.03
shall apply to the portion of his Separate Account not attributable to the
Systematics Plan, if any. Provided that an election, waiver, or beneficiary
designation has not become irrevocable (by reason of death or otherwise), a
person described in the first sentence of paragraph (b) of this Section 19.03
may make a new election, waiver, or beneficiary designation for his entire
interest under the Plan.

(f) Notwithstanding any other provision of the Plan to the contrary, any
outstanding loan under the Systematics Plan shall continue to be repaid and
administered in accordance with its terms and the applicable provisions of the
Systematics Plan in effect at the time the loan was granted.

 

68

 

ARTICLE XXI
TRANSFER OF BENEFITS WITH RESPECT TO CERTAIN EMPLOYEES WHOSE EMPLOYMENT
TRANSFERS TO CITIZENS UTILITIES COMPANY OR ONE OF ITS AFFILIATES

21.01 Definitions

For purposes of this Article XXI, the following definitions shall apply:

(a) "Citizens" shall mean Citizens Utilities Company, a Delaware corporation;
Citizens Telecommunications Company of Oregon, a Delaware corporation; Citizens
Utilities Company of California, a California corporation; and Citizens
Utilities Company, a Pennsylvania corporation, individually or collectively, as
the context may require.

(b) An "Effective Date" shall mean an Effective Date as defined in an Employee
Transfer Agreement.

(c) An "Employee Transfer Agreement" shall mean an Employee Transfer Agreement
between ALLTEL Corporation and Citizens Utilities Company, a Delaware
corporation (with respect to Navajo Communications Co., Inc.); ALLTEL
Corporation and Citizens Utilities Company, a Delaware corporation (with respect
to Mountain State Telephone Company); ALLTEL Corporation and Citizens Utilities
Company, a Delaware corporation (with respect to ALLTEL Nevada, Inc.); ALLTEL
Corporation and Citizens Utilities Company, a Delaware corporation (with respect
to NCC Systems, Inc.); ALLTEL Corporation and Citizens Telecommunications
Company of Oregon, a Delaware corporation; CP National Corporation and Citizens
Utilities Company of California, a California corporation; ALLTEL Tennessee,
Inc. and Citizens Utilities Company, a Delaware corporation; and Tuolumne
Telephone Company and Citizens Utilities Company, a Pennsylvania corporation;
each dated November 28, 1994, (collectively, the "Employee Transfer
Agreements").

(d) The "Transfer Assets" shall mean the amount or amounts directed by the
Company to be transferred to the Transfer Plans in accordance with the
provisions of the Transfer Agreements.

(e) A "Transfer Employee" shall mean an active Employee (including an Employee
on military leave, maternity leave, or other approved leaves of absence of 12
months or less, short-term disability, and an Employee on layoff with recall
rights) whose employment transfers from a Transferring Employer to Citizens, as
of an Effective Date.

69

 

(f) A "Transfer Plan" shall mean such one or more qualified plans as may be
designated by Citizens.

(g) A "Transferring Employer" shall mean Navajo Communications Co., Inc.,
Mountain State Telephone Company, ALLTEL Nevada, Inc., NCC Systems, Inc., ALLTEL
Oregon, Inc., CP National Corporation, ALLTEL Tennessee, or Tuolumne Telephone
Company (collectively, the "Transferring Employers").

21.02 Transfer of Assets

The Company shall direct the Trustee to transfer the Transfer Assets to the
trustee(s) or funding agent(s) for the Transfer Plans, in accordance with the
provisions of the Employee Transfer Agreements, to be held, administered, and
disposed of by the trustee(s) of the Transfer Plans, under the terms,
conditions, and provisions of the Transfer Plans.

21.03 Benefit Payments After an Effective Date but Prior to the Transfer of
Assets

If, on or after an Effective Date and before the actual transfer of assets,
benefits become payable under the Plan with respect to a Transfer Employee, the
benefits shall be paid from the Plan and the assets and liabilities for benefits
to be transferred pursuant to Section 21.02 shall be reduced accordingly.

21.04 Cessation of Participation

Effective as of the Effective Date applicable to him, a Transfer Employee shall
cease to be a Participant in the Plan, and no Transfer Employee or any person
claiming under or through any Transfer Employee shall have any benefits or
rights under the Plan after the Closing Date (except as provided in Section
21.03).

21.05 Vested Interest of Transfer Employees

The entire Separate Account of each Transfer Employee shall be transferred to
one or more of the Transfer Plans, as designated by Citizens, including any
amounts in which the Transfer Employee does not have a nonforfeitable interest.
The vested interest of each Transfer Employee in the Transfer Plan applicable to
him shall be determined under the provisions of the Transfer Plan, but in no
event shall such vested interest be less than the Transfer Employee's vested
interest under the Plan as of the Closing Date.

21.06 Plan Continuing

The applicable Transfer Plan shall be deemed to be a continuation of the Plan
with respect to the Transfer Employees, and the transfers of assets

70

 

 to the Transfer Plans shall not be deemed a termination or partial termination
of the Plan with respect to the Transfer Employees or otherwise.

21.07 Overriding Provisions

The provisions of this Article XXI shall apply notwithstanding any other
provisions of the Plan, except Section 3.07, and shall override any conflicting
Plan provisions.

71

 

ARTICLE XXII
EXTENSION OF COVERAGE TO CERTAIN EMPLOYEES

22.01 Extension of Coverage to Certain Georgia Exchange Employees

Effective beginning June 1, 1998 and as more specifically hereinafter provided,
the proviso to paragraph (a)(1) of Section 1.12 shall not apply to and coverage
under the Plan shall be extended to a person who on or after June 1, 1998 is an
Employee and who on or before June 1, 1998 was in the bargaining unit described
in National Labor Relations Board Case 10-RD-1309 (a "Decertified Employee"):
For purposes of Sections 13.01, 13.02, 13.03, 13.04 and 13.06, for the Plan Year
ending December 31, 1998, a Decertified Employee who would have been an Eligible
Employee at relevant times during the Plan Year ending December 31, 1998 but for
paragraph (a)(1) of Section 1.12 shall be treated as an Eligible Employee at
such relevant times during the Plan Year ending December 31, 1998.

22.02 Extension of Coverage to Certain Ohio Employees

Effective beginning December 16, 1998 and as more specifically hereinafter
provided, the proviso to paragraph (a)(1) of Section 1.12 shall not apply to and
coverage under the Plan shall be extended to a person who on or after December
16, 1998 is an Employee and who on or before December 16, 1998 was in the
bargaining unit described in National Labor Relations Board Case 8-RD-1819 (a
"Decertified Employee"): For purposes of Sections 13.01, 13.02, 13.03, 13.04 and
13.06, for the Plan Year ending December 31, 1998, a Decertified Employee who
would have been an Eligible Employee at relevant times during the Plan Year
ending December 31, 1998 but for paragraph (a)(1) of Section 1.12 shall be
treated as an Eligible Employee at such relevant times during the Plan Year
ending December 31, 1998.

22.03 Extension of Coverage to Certain Georgia Exchange Employees

Effective beginning February 22, 1999 and as more specifically hereinafter
provided, the proviso to paragraph (a)(1) of Section 1.12 shall not apply to and
coverage under the Plan shall be extended to a person who on or after February
22, 1999 is an Employee and who on or before February 22, 1999 was in the
bargaining unit described in National Labor Relations Board Case 10-RD-1320 (a
"Decertified Employee"): For purposes of Sections 13.01, 13.02, 13.03, 13.04 and
13.06, for the Plan Year ending December 31, 1999, a Decertified Employee who
would have been an Eligible Employee at relevant times during the Plan Year
ending December 31, 1999 but for 

72

 

paragraph (a)(1) of Section 1.12 shall be treated as an Eligible Employee at
such relevant times during the Plan Year ending December 31, 1999.

22.04 Extension of Coverage to Certain Kentucky Employees

Effective beginning January 13, 2000, and as more specifically hereinafter
provided, the proviso to paragraph (a)(1) of Section 1.12 shall not apply to and
coverage under the Plan shall be extended to a person who on or after January
13, 2000 is an Employee and who on or before January 13, 2000 was in the
bargaining unit described in National Labor Relations Board Case 9-RD-1910 (a
"Decertified Employee"): For purposes of Sections 13.01, 13.02, 13.03, 13.04,
and 13.06, for the Plan Year ending December 31, 2000, a Decertified Employee
who would have been an Eligible Employee at relevant times during the Plan Year
ending December 31, 2000 but for paragraph (a)(1) of Section 1.12 shall be
treated as an Eligible Employee at such relevant times during the Plan Year
ending December 31, 2000.

22.05 Extension of Coverage to Certain Alabama Employees

Effective beginning February 15, 2001, and as more specifically hereinafter
provided, the proviso to paragraph (a)(1) of Section 1.12 shall not apply to and
coverage under the Plan shall be extended to a person who on or after February
15, 2001 is an Employee and who on or before February 15, 2001 was in the
bargaining unit described in National Labor Relations Board Case 10-RD-1368 (a
"Decertified Employee"): For purposes of Sections 13.01, 13.02, 13.03, 13.04,
and 13.06, for the Plan Year ending December 31, 2001, a Decertified Employee
who would have been an Eligible Employee at relevant times during the Plan Year
ending December 31, 2001 but for paragraph (a)(1) of Section 1.12 shall be
treated as an Eligible Employee at such relevant times during the Plan Year
ending December 31, 2001.

 

73

 

ARTICLE XXIII
SPECIAL PROVISIONS AND EFFECTIVE DATES

23.01 General

This amended and restated Plan ("January 1, 2002 Restatement") is effective as
of January 1, 2002, but with respect only to Participants whose employment
terminates on or after January 1, 2002 except as may otherwise be provided
herein. Unless and to the extent expressly provided in this January 1, 2002
Restatement: No provision of this January 1, 2002 Restatement shall be construed
to expand the definition of eligible employees, change accrued benefits, or
otherwise change any substantive provision of the Plan with respect to periods
prior to January 1, 2002. No provision of this January 1, 2002 Restatement
corresponding to any provision of the Plan that was amended effective prior to
January 1, 2002 shall be effective prior to the relevant effective date or event
specified in the prior amendment to the Plan.

23.02 Specific Effective Date Provisions

(a) The provisions of this January 1, 2002 Restatement regarding contributions
to the Plan, forfeitures, and allocations thereof shall be effective for Plan
Years beginning after December 31, 2001, except that effective for Plan Years
beginning after December 31, 1996, any Plan provisions for family aggregation
with respect to the provisions of Section 401(a)(17) of the Code (as in effect
prior to repeal of the family aggregation rule of that section) are deleted.

(b) To the extent that annuity, installment, or other extended payment forms of
distribution were available or being provided under the Plan as in effect
immediately prior to the execution date of this January 1, 2002 Restatement the
following shall apply: (a) such forms of distribution shall be available with
respect to (and only with respect to) any distribution with an annuity starting
date that is earlier than the earlier of (i) the 90th day after the date a
summary that reflects the elimination of such forms of distribution and that
satisfies the requirements of Department of Labor regulation section 2520.104b-3
has been furnished in accordance with ERISA, or (ii) January 1, 2004, and (b)
distribution thereof shall be made as provided under the applicable provisions
of the Plan as in effect immediately prior to the execution of this January 1,
2002 Restatement.

(c) For a Participant who is (or was) an Employee and who attains (or attained)
age 70-1/2 in a calendar year beginning after December 31, 1996 and prior to
January 1, 2003, the Participant shall be given a one-time election to have
distribution of the Participant's vested Separate

74

 

 Account be made or commenced in accordance with Section 401(a)(9) of the Code
and the regulations thereunder beginning no later than April 1 of the calendar
year following the calendar year in which the Participant attains (or attained)
age 70-1/2. The election shall be made in the form and manner as prescribed by
the Plan Administrator.

23.03 Law Change Effective Dates

Notwithstanding the provisions of Section 23.01 and Section 23.02, with respect
to any change made to the Plan to satisfy or implement the provisions of
applicable law, including any regulations, rulings, or other published guidance,
such change shall be effective on the first day of the first period (which may
or may not be the first day of a Plan Year) with respect to which such change
became required or effective because of such provisions.

23.04 GUST Effective Dates

Except as otherwise expressly provided herein, each change made to the Plan by
this January 1, 2002 Restatement for the purpose of satisfying or implementing a
provision of (i) the Uniformed Services Employment and Reemployment Rights Act
of 1994, (ii) the Uruguay Round Agreements Act of 1994, (iii) the Small Business
Job Protection Act of 1996, (iv) the Taxpayer Relief Act of 1997, (v) the
Internal Revenue Service Restructuring and Reform Act of 1998, (vi) the
Community Renewal Tax Relief Act of 2000, (vii) any other change in the Code or
ERISA, or (viii) regulations, rulings, or other published guidance issued under
the Code, ERISA or the legislative enactments listed in (i)-(vi) above (a
"Compliance Amendment"), shall be effective as of the first date such change
became required by reason of such provision and shall also be effective with
respect to any plan merged (including a transfer of assets and liabilities from
any plan subject to section 414(l) of the Code) into the Plan as of the first
date such change became required by reason of such provision (including for
periods prior to the merger date to the extent so required), and accordingly is
also an amendment of any plan merged (including a plan from which assets and
liabilities were transferred) into the Plan for this purpose. This provision
shall be effective to amend any plan merged (including a plan from which assets
and liabilities were transferred) into the Plan only with respect to Compliance
Amendments, and shall not be construed to expand the definition of "eligible
employee," change contributions or forfeitures, or otherwise change any
substantive provision of any plan merged (including a plan from which assets and
liabilities were transferred) into the Plan that is not directly affected by a
Compliance Amendment prior to the merger date.

23.05 EGTRAA Effective Dates

This January 1, 2002 Restatement is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 ("EGTRRA"). 

75

 

This January 1, 2002 Restatement is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided, provisions of this
January 1, 2002 Restatement implementing EGTRRA shall be effective as of the
first day of the first Plan Year beginning after December 31, 2001.

EXECUTED this 20th day of February, 2002.

  ALLTEL CORPORATION   By:   /s/Joe Ford   Title:  Chairman and CEO

 

76

 

ALLTEL CORPORATION PROFIT-SHARING PLAN
APPENDIX A

Notwithstanding any terms in the Plan to the contrary, each person listed on
this Appendix A became an Eligible Employee effective as of January 1, 1994, or,
if later, the Employee's Employment Commencement Date.

Included a table of eligible employees and social security numbers.

 

 

 

 

 

 

1

 

 

Included a table of eligible employees and social security numbers (continued).

 

 

2

 

ALLTEL CORPORATION PROFIT-SHARING PLAN
APPENDIX B

Notwithstanding any terms in the Plan to the contrary, in determining Years of
Eligibility Service with respect to certain Employees who satisfy the
requirements specified in this Appendix B, the terms of this Appendix B shall
govern.

In determining Years of Eligibility Service for an Employee described in this
Appendix B, the Employee's period or periods of employment with an employer
described in this Appendix B shall be counted as Years of Eligibility Service if
such period or periods of employment would have been taken into account under
the Plan had such period or periods of employment been service with a member of
the Controlled Group. Notwithstanding any other provision of the Plan or this
Appendix B, there shall be no duplication of Years of Eligibility Service under
the Plan by reason of service (or hours of service) in respect of any single
period or otherwise.

(a) For an Employee who was an employee of GTE Directories Service Corporation
or one of its subsidiaries ("GTE Directories") immediately prior to October 15,
1993 and became an Employee on October 15, 1993 in connection with the Purchase
and Sale Agreement dated May 18, 1993 between GTE Directories Service
Corporation and ALLTEL Publishing Corporation, the Employee's period or periods
of employment with GTE directories and its affiliated corporations prior to
October 15, 1993.

(b) For an Employee who was an employee of Dime Savings Bank, F.S.B. ("Dime")
immediately prior to October 28, 1995, and became an Employee on October 28,
1995, the Employee's period or periods of employment with Dime prior to October
28, 1995.

(c) For an Employee who was an employee of Glendale Federal Bank, F.S.B.
("Glendale") immediately prior to December 1, 1995, and became an Employee on
December 1, 1995, the Employee's period or periods of employment with Glendale
prior to December 1, 1995.

(d) For an Employee who was an employee of Medical Data Technologies, Inc.
("Medical Data") immediately prior to December 26, 1994, and became an Employee
on December 26, 1994, the Employee's period or periods of employment with
Medical Data prior to December 26, 1994.

(e) For an Employee who was an employee of OnBank & Trust Company ("OnBank")
immediately prior to January 19, 1997, and became an Employee on January 19,
1997, the Employee's period or periods of employment with OnBank prior to
January 19, 1997.

1

 

(f) For an Employee who was an employee of City National Bank ("City National")
immediately prior to April 1, 1997, and became an Employee on April 1, 1997, the
Employee's period or periods of employment with City National prior to April 1,
1997.

(g) For an Employee who was an employee of City National Bank ("City National")
immediately prior to September 16, 1997, and became an Employee on September 16,
1997, the Employee's period or periods of employment with City National prior to
September 16, 1997.

(h) For an Employee who was an employee of Eclipsys Corporation or Eclipsys
Solutions Corporation (collectively, "Eclipsys") immediately prior to October 1,
1997, and became an Employee on October 1, 1997, pursuant to the assignment
entered into by and between Eclipsys Solutions Corporation, Eclipsys
Corporation, and ALLTEL Information Services, Inc. on September 18, 1997, the
Employee's period or periods of employment with Eclipsys prior to October 1,
1997.

(i) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to August 9, 1997, and became an Employee on August 9, 1997,
the Employee's period or periods of employment with CSC prior to August 9, 1997.

(j) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to September 20, 1997, and became an Employee on September 20,
1997, the Employee's period or periods of employment with CSC prior to September
20, 1997.

(k) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to October 13, 1997, and became an Employee on October 13,
1997, the Employee's period or periods of employment with CSC prior to October
13, 1997.

(l) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to October 18, 1997, and became an Employee on October 18,
1997, the Employee's period or periods of employment with CSC prior to October
18, 1997.

(m) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to October 20, 1997, and became an Employee on October 20,
1997, the Employee's period or periods of employment with CSC prior to October
20, 1997.

(n) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to November 24, 1997, and became an Employee on November 24,
1997, the Employee's period or periods of employment with CSC prior to November
24, 1997.

2

 

(o) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to January 3, 1998, and became an Employee on January 3, 1998,
the Employee's period or periods of employment with CSC prior to January 3,
1998.

(p) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to February 2, 1998, and became an Employee on February 2,
1998, the Employee's period or periods of employment with CSC prior to February
2, 1998.

(q) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to February 28, 1998, and became an Employee on February 28,
1998, the Employee's period or periods of employment with CSC prior to February
28, 1998.

(r) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to March 27, 1998, and became an Employee on March 27, 1998,
the Employee's period or periods of employment with CSC prior to March 27, 1998.

(s) For an Employee who was an employee of United Companies Financial
Corporation ("UCFC") immediately prior to December 7, 1998, and became an
Employee on December 7, 1998, the Employee's period or periods of employment
with UCFC prior to December 7, 1998.

(t) For an Employee who was not an employee of 360 Communication Company ("360")
on or after July 1, 1998, who was an employee of 360 prior to July 1, 1998, and
who became an Employee prior to January 1, 1999, the Employee's period or
periods of employment with 360 prior to July 1, 1998.

(u) For an Employee who was an employee of Corporate Solutions International,
Inc. ("CSI") immediately prior to April 1, 1999, and became an Employee on April
1, 1999, the Employee's period or periods of employment with CSI prior to April
1, 1999.

(v) For an Employee who was an employee of Advanced Information Resources, LTD.
("AIR") immediately prior to September 16, 1999, and became an Employee on
September 16, 1999, the Employee's period or periods of employment with AIR
prior to September 16, 1999.

(w) For an Employee who was an employee of ACE USA Software Sciences ("ACE")
immediately prior to October 25, 1999, and became an Employee on October 25,
1999, the Employee's period or periods of employment with ACE prior to October
25, 1999.

3

 

(x) For an Employee who was an employee of ACE USA Software Sciences ("ACE")
immediately prior to November 11, 1999, and became an Employee on November 11,
1999, the Employee's period or periods of employment with ACE prior to November
11, 1999.

(y) For an Employee who was an employee of Southern Data Systems, Inc. ("SDS")
immediately prior to October 1, 1999, and became an Employee on October 1, 1999,
and who was an Employee on January 1, 2000, the Employee's period or periods of
employment with SDS prior to October 1, 1999.

(z) For an Employee who was an employee of WestGroup Management Resources, Inc.
("WestGroup") immediately prior to December 20, 1999, and became an Employee on
December 20, 1999, and who was an Employee on January 1, 2000, the Employee's
period or periods of employment with WestGroup prior to December 20, 1999.

(aa) For an Employee who was an employee of BellSouth Corporation - Atlanta
("BSA") immediately prior to April 1, 2000, and became an Employee on April 1,
2000, the Employee's period or periods of employment with BSA prior to April 1.
2000.

(bb) For an Employee who was an employee of Origin Technology in Business, Inc.
("Origin") immediately prior to May 15, 2000, and became an Employee on May 15,
2000, the Employee's period or periods of employment with Origin prior to May
15, 2000.

(cc) For an Employee who was an employee of Harris Bank - Chicago ("Harris
Bank") immediately prior to September 1, 2000, and became an Employee on
September 1, 2000, the Employee's period or periods of employment with Harris
Bank prior to September 1, 2000.

(dd) For an Employee who was an employee of Benchmark Consulting International,
Inc. ("Benchmark") immediately prior to August 2, 2000, and became an Employee
on August 2, 2000, the Employee's period or periods of employment with Benchmark
prior to August 2, 2000.

(ee) For an Employee who was an employee of Datamatic Services, Inc.
("Datamatic") immediately prior to December 6, 2000, and became an Employee on
December 6, 2000, the Employee's period or periods of employment with Datamatic
prior to December 6, 2000.

(ff) For an Employee who was an employee of PMG Systems, Inc. ("PMG")
immediately prior to November 15, 2001, and became an Employee on November 15,
2001, the Employee's period or periods of employment with PMG prior to November
15, 2001.

 

4

 

ALLTEL CORPORATION PROFIT-SHARING PLAN
APPENDIX C

Notwithstanding any terms in the Plan to the contrary, in determining Years of
Vesting Service with respect to certain Employees who satisfy the requirements
specified in this Appendix C, the terms of this Appendix C shall govern.

In determining Years of Vesting Service for an Employee described in this
Appendix C, the Employee's period or periods of employment with an employer
described in this Appendix C shall be counted as Years of Vesting Service if
such period or periods of employment would have been taken into account under
the Plan had such period or periods of employment been service with a member of
the Controlled Group. Notwithstanding any other provision of the Plan or this
Appendix C, there shall be no duplication of Years of Vesting Service under the
Plan by reason of service (or hours of service) in respect of any single period
or otherwise.

(a) For an Employee who was an employee of GTE Directories Service Corporation
or one of its subsidiaries ("GTE Directories") immediately prior to October 15,
1993 and became an Employee on October 15, 1993 in connection with the Purchase
and Sale Agreement dated May 18, 1993 between GTE Directories Service
Corporation and ALLTEL Publishing Corporation, the Employee's period or periods
of employment with GTE Directories and its affiliated corporations prior to
October 15, 1993.

(b) Effective as of the Closing Date, as Closing Date is defined in the Employee
Transfer Agreements between ALLTEL Illinois, Inc. and GTE South Incorporated,
ALLTEL Indiana, Inc. and Contel of the South, Inc., and ALLTEL Michigan, Inc.
and Contel of the South, Inc., each dated April 5, 1993, with respect to
Participants who are GTE Transfer Employees (as GTE Transfer Employees is
defined in subsection (a) of Section 13.05) as of the Closing Date or
Participants who become GTE Transfer Employees after the Closing Date, the Years
of Vesting Service of an Employee who transfers employment from an Employer to
GTE South Incorporated or to Contel of the South, Inc. pursuant to an Employee
Transfer Agreement shall be determined taking into account service with GTE (as
defined in the Employee Transfer Agreements).

(c) For an Employee who was an employee of Dime Savings Bank, F.S.B. ("Dime")
immediately prior to October 28, 1995, and became an Employee on October 28,
1995, the Employee's period or periods of employment with Dime prior to October
28, 1995.

(d) For an Employee who was an employee of Glendale Federal Bank, F.S.B.
("Glendale") immediately prior to December 1, 1995, and became 

1

 

an Employee on December 1, 1995, the Employee's period or periods of employment
with Glendale prior to December 1, 1995.

(e) For an Employee who was an employee of Medical Data Technologies, Inc.
("Medical Data") immediately prior to December 26, 1994, and became an Employee
on December 26, 1994, the Employee's period or periods of employment with
Medical Data prior to December 26, 1994.

(f) For an Employee who was an employee of OnBank & Trust Company ("OnBank")
immediately prior to January 19, 1997, and became an Employee on January 19,
1997, the Employee's period or periods of employment with OnBank prior to
January 19, 1997.

(g) For an Employee who was an employee of City National Bank ("City National")
immediately prior to April 1, 1997, and became an Employee on April 1, 1997, the
Employee's period or periods of employment with City National prior to April 1,
1997.

(h) For an Employee who was an employee of City National Bank ("City National")
immediately prior to September 16, 1997, and became an Employee on September 16,
1997, the Employee's period or periods of employment with City National prior to
September 16, 1997.

(i) For an Employee who was an employee of Eclipsys Corporation or Eclipsys
Solutions Corporation (collectively, "Eclipsys") immediately prior to October 1,
1997, and became an Employee on October 1, 1997, pursuant to the assignment
entered into by and between Eclipsys Solutions Corporation, Eclipsys
Corporation, and ALLTEL Information Services, Inc. on September 18, 1997, the
Employee's period or periods of employment with Eclipsys prior to October 1,
1997.

(j) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to August 9, 1997, and became an Employee on August 9, 1997,
the Employee's period or periods of employment with CSC prior to August 9, 1997.

(k) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to September 20, 1997, and became an Employee on September 20,
1997, the Employee's period or periods of employment with CSC prior to September
20, 1997.

(l) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to October 13, 1997, and became an Employee on October 13,
1997, the Employee's period or periods of employment with CSC prior to October
13, 1997.

2

 

(m) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to October 18, 1997, and became an Employee on October 18,
1997, the Employee's period or periods of employment with CSC prior to October
18, 1997.

(n) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to October 20, 1997, and became an Employee on October 20,
1997, the Employee's period or periods of employment with CSC prior to October
20, 1997.

(o) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to November 24, 1997 and became an Employee on November 24,
1997, the Employee's period or periods of employment with CSC prior to November
24, 1997.

(p) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to January 3, 1998 and became an Employee on January 3, 1998,
the Employee's period or periods of employment with CSC prior to January 3,
1998.

(q) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to February 2, 1998, and became an Employee on February 2,
1998, the Employee's period or periods of employment with CSC prior to February
2, 1998.

(r) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to February 28, 1998, and became an Employee on February 28,
1998, the Employee's period or periods of employment with CSC prior to February
28, 1998.

(s) For an Employee who was an employee of CSC Intelicom, Inc. ("CSC")
immediately prior to March 27, 1998 and became an Employee on March 27, 1998,
the Employee's period or periods of employment with CSC prior to March 27, 1998.

(t) For an Employee who was an employee of United Companies Financial
Corporation ("UCFC") immediately prior to December 7, 1998 and became an
Employee on December 7, 1998, the Employee's period or periods of employment
with UCFC prior to December 7, 1998.

(u) For an Employee who was an employee of Corporate Solutions International,
Inc. ("CSI") immediately prior to April 1, 1999 and became an Employee on April
1, 1999, the Employee's period or periods of employment with CSI prior to April
1, 1999.

(v) For an Employee who was an employee of Advanced Information Resources, LTD.
("AIR") immediately prior to September 16, 1999, and 

3

 

became an Employee on September 16, 1999, the Employee's period or periods of
employment with AIR prior to September 16, 1999.

(w) For an Employee who was an employee of ACE USA Software Sciences ("ACE")
immediately prior to October 25, 1999, and became an Employee on October 25,
1999, the Employee's period or periods of employment with ACE prior to October
25, 1999.

(x) For an Employee who was an employee of ACE USA Software Sciences ("ACE")
immediately prior to November 11, 1999, and became an Employee on November 11,
1999, the Employee's period or periods of employment with ACE prior to November
11, 1999.

(y) For an Employee who was an employee of Southern Data Systems, Inc. ("SDS")
immediately prior to October 1, 1999, and became an Employee on October 1, 1999,
and who was an Employee on January 1, 2000, the Employee's period or periods of
employment with SDS prior to October 1, 1999.

(z) For an Employee who was an employee of WestGroup Management Resources, Inc.
("WestGroup") immediately prior to December 20, 1999, and became an Employee on
December 20, 1999, and who was an Employee on January 1, 2000, the Employee's
period or periods of employment with WestGroup prior to December 20, 1999.

(aa) For an Employee who was an employee of BellSouth Corporation - Atlanta
("BSA") immediately prior to April 1, 2000, and became an Employee on April 1,
2000, the Employee's period or periods of employment with BSA prior to April 1,
2000.

(bb) For an Employee who was an employee of Origin Technology in Business, Inc.
("Origin") immediately prior to May 15, 2000, and became an Employee on May 15,
2000, the Employee's period or periods of employment with Origin prior to May
15, 2000.

(cc) For an Employee who was an employee of Harris Bank - Chicago ("Harris
Bank") immediately prior to September 1, 2000, and became an Employee on
September 1, 2000, the Employee's period or periods of employment with Harris
Bank prior to September 1, 2000.

(dd) For an Employee who was an employee of Benchmark Consulting International,
Inc. ("Benchmark") immediately prior to August 2, 2000, and became an Employee
on August 2, 2000, the Employee's period or periods of employment with Benchmark
prior to August 2, 2000.

(ee) For an Employee who was an employee of Datamatic Services, Inc.
("Datamatic") immediately prior to December 6, 2000, and became an 

4

Employee on December 6, 2000, the Employee's period or periods of employment
with Datamatic prior to December 6, 2000.

(ff) For an Employee who was an employee of PMG Systems, Inc. ("PMG")
immediately prior to November 15, 2001, and became an Employee on November 15,
2001, the Employee's period or periods of employment with PMG prior to November
15, 2001.

 

5

 

ALLTEL CORPORATION PROFIT-SHARING PLAN
APPENDIX D

Notwithstanding any other provisions of the Plan to the contrary, the terms of
this Appendix D shall govern in determining eligibility for an allocation of
Employer Contribution with respect to certain Employees who satisfy the
requirements specified in this Appendix D.

Each Participant who is not otherwise eligible to receive an allocation of
Employer Contribution for the Plan Year and who is described in the paragraph(s)
below of this Appendix D shall receive an allocation of Employer Contribution
for the specified Plan Year as provided in this Appendix D if: The Participant
is credited with at least such number of Hours of Service as the number
determined by multiplying 1,000 by a fraction the numerator of which is the
number of days of employment with the Controlled Group completed by the
Participant in the specified Plan Year and the denominator of which is three
hundred sixty-five (365). Subject to the last sentence of Section 13.01, the
amount of Employer Contribution (as a percentage of Compensation) for the Region
including such Participants shall be specified in the Board of Directors
resolution for the specified Plan Year and shall be allocated to the
Participants in such Region as provided in Section 13.04, but without regard to
the requirement that a Participant have a Year of Participation. Notwithstanding
the provisions of Section 13.04, any Participant who would receive an allocation
of Employer Contribution under this Appendix D but for his transfer of
employment prior to the last day of the specified Plan Year, shall be deemed to
be in the Region including the Participants eligible under this paragraph
Appendix D for the specified Plan Year.

(a) Reserved (As of the execution date of this January 1, 2002 Restatement,
there are no Participants described in this Appendix D).



 

 

1